PUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 12-4061


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.

MOHAMMAD OMAR ALY HASSAN,

               Defendant – Appellant.



                            No. 12-4063


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.

ZIYAD YAGHI,

               Defendant – Appellant.



                            No. 12-4067


UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

          v.
HYSEN SHERIFI,

                 Defendant – Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Louise W. Flanagan,
District Judge.  (5:09-cr-00216-FL-7; 5:09-cr-00216-FL-8; 5:09-
cr-00216-FL-2)


Argued:   September 19, 2013              Decided:   February 4, 2014


Before WILKINSON and KING, Circuit Judges, and Samuel G. WILSON,
United States District Judge for the Western District of
Virginia, sitting by designation.


Affirmed by published opinion. Judge King wrote the opinion, in
which Judge Wilkinson and Judge Wilson joined.


ARGUED: Robert Joseph Boyle, ROBERT J. BOYLE, ATTORNEY AT LAW,
New York, New York; Robert Daniel Boyce, NEXSEN PRUET, Raleigh,
North Carolina; John Clark Fischer, RANDOLPH & FISCHER, Winston-
Salem, North Carolina, for Appellants. Jason Michael Kellhofer,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee. ON BRIEF: Kirsten E. Small, NEXSEN PRUET, PLLC,
Raleigh, North Carolina, for Appellant Mohammad Omar Aly Hassan.
Thomas G. Walker, United States Attorney, Jennifer P. May-
Parker, Kristine L. Fritz, Assistant United States Attorneys,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.




                                  2
KING, Circuit Judge:

       The appellants in these consolidated proceedings, Mohammad

Omar    Aly    Hassan,     Ziyad    Yaghi,        and   Hysen   Sherifi,    were     tried

jointly in the Eastern District of North Carolina and convicted

of   several      offenses    arising        from       terrorism   activities.        On

appeal, the trio presents myriad challenges to their convictions

and sentences.            As explained below, we reject the appellants’

various contentions of error and affirm.



                                             I.

                                             A.

       On July 22, 2009, the federal grand jury in eastern North

Carolina returned an indictment against the appellants and five

others,       alleging     multiple      terrorism        conspiracies     and   related

offenses.       Bench warrants were issued for all eight defendants

on July 23, 2009, and, four days later, seven were arrested.                           In

September 2009, a superseding indictment was returned, followed

on     November     24,    2010,    by      the    operative     second     superseding

indictment        (the    “Indictment”).            The    Indictment      alleged     the

following       offenses     that     are    particularly        relevant     to     these

appeals:

       •       Count One charged the eight defendants with
               conspiring to violate 18 U.S.C. § 2339A, that is,
               to provide material support and resources for
               violations of 18 U.S.C. § 956 (the “Count One
               conspiracy”);

                                              3
        •        Count Two charged the eight defendants with the
                 conspiracy    offense  of  violating   18    U.S.C.
                 § 956(a), i.e., to commit outside the United
                 States   acts    that would   constitute    murder,
                 kidnapping, and maiming if committed within the
                 United States (the “Count Two conspiracy”);

    •            Counts    Four    and   Eight  charged   conspiracy
                 ringleader     Daniel   Boyd  (“Boyd”),   his   son
                 Zakariya,    and   appellant  Hysen  Sherifi   with
                 possessing firearms in furtherance of a crime of
                 violence — particularly, the Count Two conspiracy
                 — in contravention of 18 U.S.C. § 924(c); and

    •            Count Eleven charged Boyd and Sherifi with
                 conspiring to kill members of the uniformed
                 services of the United States in attacks on
                 military personnel and installations in Virginia
                 and elsewhere, in violation of 18 U.S.C. § 1117
                 (the “Count Eleven conspiracy”).

    None of the other charges in the Indictment were lodged

against any of the appellants.                 Count Three charged Boyd with

receiving a firearm and ammunition in interstate commerce, with

knowledge that the offenses set forth in Counts One and Two

would       be   committed   therewith,    in    contravention   of   18   U.S.C.

§ 924(b).         Counts Five, Nine, and Ten charged Boyd (and in Count

Five,       Boyd’s   son   Dylan)   with   knowingly   selling   firearms    and

ammunition to a felon, in violation of 18 U.S.C. §§ 922(d)(1)

and 924.          Counts Six and Seven charged Boyd with making false

statements to the government by misrepresenting his plans to

meet others — including appellants Mohammad Omar Aly Hassan and

Ziyad Yaghi — when Boyd travelled to the Middle East in 2007, in


                                           4
contravention of 18 U.S.C. § 1001(a)(2).                      In Counts Twelve and

Thirteen,         defendant   Anes     Subasic      was   charged      with    knowingly

making      false       statements    to    procure    his    naturalization          as   a

citizen, in violation of 18 U.S.C. § 1425(a).

      On February 9, 2011, Boyd pleaded guilty to the Count One

and Count Two conspiracies, and, pursuant to his plea agreement

with the government, Counts Three through Eleven were dismissed

as to him.          Dylan and Zakariya Boyd each pleaded guilty to the

Count       One    conspiracy,       and,    in   exchange,      the   other        charges

against them were dismissed.                 Boyd was sentenced to 216 months

in prison, and his sons Dylan and Zakariya were sentenced to 84

months       and    93     months,     respectively.            Subasic       was    tried

separately from the appellants, convicted of the four offenses

alleged against him, and sentenced to 360 months.                             As for the

appellants, Hassan was convicted of the Count One conspiracy and

sentenced to 180 months; Yaghi was convicted of the Count One

and   Count       Two    conspiracies       and   sentenced     to   380   months;       and

Sherifi was convicted of the Count One, Count Two, and Count

Eleven      conspiracies,      plus     Counts     Four   and    Eight,    and      he   was

sentenced to 540 months. 1


        1
       Although seven of the eight defendants were apprehended
and successfully prosecuted, the eighth, Jude Kenan Mohammad,
apparently remains at large.  Mohammad was charged solely with
the Count One and Count Two conspiracies. Other than Mohammad,
each of the defendants was convicted of the Count One
(Continued)
                                              5
                                                B.

     The      parties       and        the    trial    court       were      in    substantial

agreement on the essential elements of the offenses tried before

the jury. 2    First, to obtain a conviction under 18 U.S.C. § 2339A

for the Count One conspiracy, the government was required to

prove    as   to     each    appellant:              (1)    that       he    entered   into       a

conspiracy;     (2)     that      the        objective     of    the    conspiracy        was    to

provide material support or resources; and (3) that he then knew

and intended       that     the        provision      of   such     material       support       or

resources would be used in preparation for, or in carrying out,

a violation of 18 U.S.C. § 956.                       See United States v. Chandia,

675 F.3d 329, 332 n.1 (4th Cir. 2012).                            “[M]aterial support or

resources,”     as    used        in    § 2339A,      includes         currency     and    other

property,     training,        weapons,         expert     advice       or    assistance        and

personnel.         See      § 2339A(b)(1).                 To    prove       the   Count        Two

conspiracy alleged under 18 U.S.C. § 956(a), the government was

obliged to show as to each appellant:                           (1) that he entered into



conspiracy. Boyd, Yaghi, Sherifi, and Subasic were convicted of
the Count Two conspiracy. Hassan was acquitted of the Count Two
conspiracy, and that charge was dismissed as to Zakariya and
Dylan Boyd.
     2
        At trial, there was debate over whether Count One
required, as an essential element of the offense, the commission
of an overt act.    The trial court ruled that no overt act was
necessary.   On appeal, the appellants have abandoned any issue
in that regard.



                                                 6
a conspiracy; (2) knowing and intending that the objective of

the conspiracy was murder, kidnapping, or maiming outside the

United States; (3) that the conspiracy was entered into within

the United States; and (4) that a conspirator, not necessarily a

defendant or an appellant, committed an overt act in furtherance

of the conspiracy within the jurisdiction of the United States. 3

     The Indictment identified the purposes and objects of the

Count One and Count Two conspiracies, which were generally to

advance   violent   jihad,   support   and   participate   in    terrorist

activities outside the United States, and commit acts of murder,

kidnapping, and maiming outside the United States.              The manner



     3
        Section 2339A of Title 18 criminalizes “provid[ing]
material support or resources . . . knowing or intending that
they are to be used in preparation for, or in carrying out, a
violation of [certain enumerated statutes].”       18 U.S.C.
§ 2339A(a).     Importantly, one of the statutes listed in
§ 2339A(a) is 18 U.S.C. § 956.      Section 956 provides, in
pertinent part, that

     [w]hoever, within the jurisdiction of the United
     States, conspires with one or more other persons,
     regardless of where such other person or persons are
     located, to commit at any place outside the United
     States an act that would constitute the offense of
     murder, kidnapping, or maiming if committed in the
     . . . United States shall, if any of the conspirators
     commits an act within the jurisdiction of the United
     States to effect any object of the conspiracy, [be
     guilty of an offense against the United States].

18 U.S.C. § 956(a)(1).   The appellants have not challenged the
grand jury’s decision to charge the Count One and Count Two
conspiracies as separate offenses.     As a result, we need not
examine whether Counts One and Two were merged for any purpose.


                                   7
and   means    by   which   the     conspiratorial      objects     were    to   be

accomplished by the defendants and their conspirators included

the following:

      •      To   prepare   to become  “mujahideen”  and  die
             “shahid” — that is, as martyrs in furtherance of
             violent jihad;

      •      To radicalize others, mostly young Muslims or
             converts to Islam, to believe in “fard’ayn,” the
             idea that violent jihad is a personal obligation
             on the part of every good Muslim;

      •      To offer financing and training in weapons, and
             to assist in arranging overseas travel and
             contacts so that others could wage violent jihad;

      •      To raise money to support efforts in training and
             equipping   personnel,   and   to   disguise    the
             destination of such monies from the donors; and

      •      To obtain assault weapons such as the AK-47, and
             to develop familiarity and skills with the
             weapons   of   choice   used by   mujahideen  in
             Afghanistan and elsewhere.

      Multiple      overt   acts    were      specifically    alleged      in    the

Indictment     that    relate      to   the     Count   One   and    Count       Two

conspiracies, including, inter alia:

      •   In late 2006, Yaghi travelled to Jordan to engage
          in violent jihad;

      •   In late 2006, Boyd purchased a Bushmaster carbine
          rifle and magazine;

      •   In early 2007, Boyd purchased a Ruger mini 14
          long gun;

      •   In early 2007, Boyd purchased airline tickets to
          Israel from the United States for himself and his
          sons;

                                        8
    •    In early 2007, plane tickets were purchased for
         Yaghi and Hassan to travel from the United States
         to Israel;

    •    In June 2007, Boyd, his son Zakariya, Yaghi, and
         Hassan departed Raleigh, North Carolina, for
         Israel.    Having failed in their attempts to
         engage in violent jihad, the four men returned to
         the United States in late July 2007;

    •    Upon his arrival back in the United States, Boyd
         lied to federal agents by denying that he had
         intended to meet Hassan and Yaghi in Israel;

    •    In February 2008, Boyd solicited money to fund
         the travel of “brothers” overseas to engage in
         violent jihad;

    •    In June 2008, Boyd accepted $500 in cash from
         Sherifi to help fund violent jihad;

    •    In June 2008, Boyd showed Sherifi how to use a
         Kalashnikov AK-47;

    •    In June 2008, Sherifi departed North Carolina for
         Kosovo to engage in violent jihad;

    •    In November 2008, Boyd purchased a Mossburg
         rifle, a .357 revolver, and a Century Arms rifle;

    •    In early 2009, Boyd purchased an Ishmash SAGA
         .308 rifle, three Century Arms rifles, a Ruger
         5.56 rifle, and a Smith & Wesson .223 rifle;

    •    In April 2009, Sherifi returned from Kosovo to
         the United States for the purpose of soliciting
         funds and personnel to support the mujahideen;
         and

    •    In June and July 2009, Boyd, Sherifi, and
         Zakariya Boyd trained in military tactics and the
         use of weapons in Caswell County, North Carolina.

    With respect to the essential elements of Counts Four and

Eight — which were tried against Sherifi alone — the government


                               9
was required to establish:                    (1) that Sherifi knowingly possessed

a firearm on or about June 10, 2009, and again on or about July

7, 2009; and (2) that he did so to further the crime of violence

alleged in Count Two.                   See 18 U.S.C. § 924(c). 4            Those charges

arose from the weapons training sessions conducted by Boyd and

others in 2009 in Caswell County.

        Finally,       to    secure      Sherifi’s      conviction        under   18    U.S.C.

§ 1117        on     the    Count      Eleven     conspiracy,       the    government        was

required        to    demonstrate:              (1)   that   Sherifi      entered      into    a

conspiracy; (2) the object thereof was to kill or attempt to

kill        officers       and    employees      of   the    executive     branch      of    the

federal government (here, members of the uniformed services), on

account of — or while such officers and employees were engaged

in — the performance of their official duties; and (3) that at

least        one     overt       act    was     committed     in    furtherance        of    the

conspiracy. 5              Count       Eleven    identified        several    overt         acts,


        4
       Pursuant to 18 U.S.C. § 924(c), a “crime of violence” is a
felony offense that, “by its nature, involves a substantial risk
that physical force against the person or property of another
may be used in the course of committing the offense.”     Section
956(a) of Title 18 — the Count Two conspiracy statute — falls
within that definition.
        5
       Section 1117 of Title 18 provides, in pertinent part, that
“[i]f two or more persons conspire to violate [certain sections]
of this title, and one or more of such persons do any overt act
to effect the object of the conspiracy, each shall be [guilty of
an offense against the United States].”    Section 1114 is among
the enumerated sections, and makes it a crime to “kill[] or
(Continued)
                                                 10
including the following:         In June 2009, Sherifi’s coconspirator

Boyd conducted reconnaissance at the Quantico, Virginia Marine

Corps Base; also in June 2009, Boyd reviewed maps of Quantico,

intending the maps to be used to plan and coordinate an attack

on   the   base;   and,   in   July    2009,   Boyd   possessed    weapons   and

ammunition that would be used at Quantico, asserting that they

were for the base and to attack Americans.

                                        C.

      During the post-Indictment period leading to the trial, the

appellants    filed    multiple       pretrial   motions   in     the   district

court, several of which sought to curtail the government’s case.

For example, the appellants challenged the government’s expert

witness and moved to exclude evidence obtained pursuant to the

Foreign Intelligence Surveillance Act (“FISA”).                   The district

court disposed of some of the appellants’ evidentiary challenges

prior to trial.       First, after conducting a Daubert hearing, the

court authorized the trial testimony of the government’s expert,

Evan Kohlmann, subject to specified limitations.                See Daubert v.

Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).                     Second, the

court considered and rejected the appellants’ challenges to the




attempt[] to kill any officer or employee of the United States
. . . while such officer or employee is engaged in or on account
of the performance of official duties.” 18 U.S.C. § 1114.



                                        11
government’s      FISA-derived       evidence.        After    conducting     an    in

camera and       ex   parte    review   of      relevant   materials,   the    court

ruled that such evidence was admissible.                      Finally, the court

considered several other evidentiary challenges, holding some of

them in abeyance pending the trial proceedings.

     Before      trial,       the    prosecution      moved    to   preclude       the

appellants from arguing to the jury that their alleged unlawful

conduct    was   protected      by   the   First    Amendment.      Although       the

trial court agreed with the government “that there is no First

Amendment defense to the crimes with which [the appellants] are

charged,” the court determined “that granting the government’s

motion would go too far.”             See United States v. Boyd, No. 5:09-

cr-00216, slip op. at 8-9 (E.D.N.C. July 12, 2011), ECF No.

1222.     The court further explained:

     While the government correctly points out that the
     First Amendment provides no constitutional right to
     actively support violent crime, the wording of the
     government’s motion would suggest that defendants
     should not be allowed to mention the First Amendment
     at all at trial, a restriction that strikes the court
     as inappropriate.     As defendants note, it is the
     government’s burden at trial to prove that defendants
     engaged in unlawful conduct.      Based on defendants’
     briefs, it seems that defendants intend to challenge
     exactly what “conduct” the government contends is
     unlawful.   This is a permissible argument to make.
     However, in making opening and closing arguments and
     in questioning witnesses, defendants may not invite
     jury nullification by suggesting that the First
     Amendment is a defense to the crimes charged.     Both
     sides may submit proposed jury instructions regarding
     the First Amendment, and such proposals will be
     considered by the court at the appropriate time.

                                           12
Id. at 9 (footnotes omitted).



                                    II.

     During the trial itself — which was conducted in New Bern

over a three-week period in September and October of 2011 — the

government presented approximately forty witnesses.                     Of those,

about twenty-two were law enforcement officers, including FBI

agents   and   employees.       Other    prosecution        witnesses    included

expert     Kohlmann,     three      informants,            and   three      named

coconspirators (Boyd and his sons Dylan and Zakariya), as well

as former friends and associates of the defendants. 6                     Of the

three appellants, only Sherifi presented evidence.                     During his

trial presentation,      Sherifi   called         three   witnesses,    including

himself.

                                        A.

     Our description of the trial evidence is provided in the

light most favorable to the government.                   See United States v.

Burgos, 94 F.3d 849, 862-63 (4th Cir. 1996) (en banc).                       That

evidence   established      a   series       of    conspiratorial      activities

     6
       During the course of the terrorism investigation resulting
in the Indictment and prosecution, the government collected the
FISA-derived evidence, as well as other audio recordings, such
as those made by informants wearing recording devices.        The
prosecution used computer records and a number of those
recordings in evidence plus materials seized from social media
and other internet sites.



                                        13
centering on Boyd, who, after pleading guilty to two of eleven

charges, became the prosecution’s chief trial witness.

                                          1.

        A citizen of the United States who converted to Islam as a

child, Boyd had, as a young adult, spent time in Pakistan and

Afghanistan in the 1980s and early 1990s.                 While living abroad,

Boyd participated in the Afghan resistance against the Soviet

occupation    and   received        the     nickname    “Saifulla,”    which,      in

Arabic, means “Sword of God.”                Boyd later learned that he had

been in a training camp operated or funded by the notorious al-

Qaida    leader   Osama    bin     Laden.       Boyd   returned   to   the    United

States in the early 1990s, and, after another trip to Pakistan,

settled with his family near Raleigh.

     Boyd     thereafter         grew   increasingly      radicalized        in   his

religious    beliefs      and,    by    2004,   began   to   espouse   a     violent

ideology, including the view that the killing of non-Muslims was

a “fard,” or “fard’ayn,” that is, a religious obligation imposed

by Islam.     As Boyd became more extreme, he disassociated himself

from the Islamic community in the Raleigh area.                   Boyd then began

to meet and discuss his violent religious views with others at

his Raleigh home and at the Blackstone Halal Market, a grocery

store he owned and operated for about a year in nearby Garner.

The appellants met and talked with Boyd on numerous occasions

during the course of the conspiratorial activities, during which

                                          14
they often discussed violent jihad.                           Boyd explained that, to

him, jihad required “doing something to fulfill [his] obligation

in    Islam,”      and     was    “suggestive          of    [men]    actually         involving

[themselves]            with     going     and        physically      helping       with       the

resistance         or     fighting       against        . . .       the    NATO    forces       in

Afghanistan or Iraq, or anyplace, really.”                          J.A. 1549. 7       Boyd and

the appellants “were at a point of agreement or a meeting of the

minds” as to this ideology and understanding of violent jihad.

Id. at 1549-50.

                                                 2.

                                                 a.

        About 2005, the FBI initiated a criminal investigation into

Boyd’s      activities.           By    mid-2006,       the   FBI     had    introduced        its

first       informant,            Abdullah           Eddarkoui,           into     the        Boyd

investigation.            In that capacity, Eddarkoui grew close to Boyd

and   his    family,       eventually         interacting       with       Boyd   on    a    daily

basis.        In    2007,      the      FBI    introduced       a    second       confidential

informant,         Alvin       Harris,        into     its    investigation.                Harris

obtained      a    job     with        another       Boyd    business,       a    construction

company called Saxum Walls.                      Like informant Eddarkoui, Harris

became a close friend of the Boyd family.                                  Harris generally


        7
       Citations herein to “J.A. ___” refer to the contents of
the Joint Appendix filed by the parties in these appeals.



                                                 15
spent several days a week with Boyd.                    Boyd eventually helped

Harris obtain a passport so that Harris could travel abroad to

engage in violent jihad.

       Appellant Yaghi met Boyd in 2006 when Yaghi, then eighteen

years old, approached Boyd at an Islamic center in Durham.                       The

two men initially spoke about Boyd’s experiences in Afghanistan,

after which Yaghi obtained Boyd’s phone number.                   That same year,

the    FBI   also   opened     an   investigation      into     Yaghi,   which   was

eventually merged into the Boyd investigation.

       In the months that followed their first meeting in 2006,

Boyd and Yaghi had several conversations, primarily at Islamic

centers      in   the    Raleigh    area   and   in    Boyd’s    home.     The   men

discussed various topics, including Boyd’s experiences overseas,

plus his views on Islam and violent jihad.                      Yaghi also sought

Boyd’s advice about Jordan, because Yaghi wanted to travel in

that    country     to    visit     relatives    and    study     Islam.     Yaghi

explicitly asked Boyd where in Jordan he would find the “best

brothers.”        J.A. 1548.       This inquiry referred to Muslim men who

were “going to pray” and maintain “the bonds of fellowship and

Islam,” and those who “understood [the] obligation of jihad” and

could help Yaghi “gain access” to violent resistance movements.

Id. at 1550-51.          In response, Boyd told Yaghi about a mosque in

Jordan where he could find the “best brothers.”



                                           16
       In October 2006, Yaghi travelled to Jordan.            Shortly before

Yaghi left the United States, Boyd and several others — who

understood and shared Boyd’s violent and extremist ideology —

met in a parking lot outside a Durham Islamic center to wish

Yaghi well.     Boyd described this as a “joyous send-off,” during

which Boyd and the others gave Yaghi gifts, including an Afghan

blanket and a “traditional Pashtun hat.”           J.A. 1561-62.      The men

wished Yaghi well, sending him off with the valediction “may we

meet   again   in   heaven,”    which   conveyed   their   hope   that   Yaghi

would make his way to the battlefield, and, if he died, find his

way to heaven.      Id. at 1555, 1562.        According to Boyd, the terms

“battlefield” and “battlefront” were used to refer to locations

where Muslims were then actively waging violent jihad against

the    “kuffar,”    including    wars    in   Afghanistan,    Iraq,   Kosovo,

Chechnya, Somalia, Palestine, and Kashmir.             As Boyd and others

explained to the jury, “kuffar” is a derogatory term, commonly

used by violent Muslims to refer to non-Muslims.                  See id. at

989-90, 1399-1400, 1557.        Boyd and his coconspirators shared the

view   that    getting   to    the   jihadist   battlefield    and    fighting

against the kuffar was a necessary and laudable aspiration.

       While in Jordan in 2006, Yaghi remained in touch with Boyd

by phone and email.       In November 2006, Yaghi sent Boyd an email

explaining that it was “getting more and more obvious that the

true believer[s]” of Islam — such as Yaghi and Boyd — were

                                        17
“under attack by the kuffar and by ‘muslims.’”                      J.A. 4000.     As

Boyd explained, Yaghi’s reference to “muslims” in that email

meant    those   who    claimed    to    be    believers      but    who   were   not

actually “true believers.”              Id. at 1556-57.         Boyd recalled a

“shared understanding amongst a lot of the rhetoric online and

some of the people in the community” that those who shared his

beliefs were “under attack . . . physically in the different

battlefields,” as well as “under attack ideologically from the

. . .    naysayers     of   our   religion,”     who    did    not    believe     that

Muslims    had   an    obligation    to    defend      those   fighting      on   the

jihadist battlefields.        Id. at 1557.

     Prior to his departure for Jordan, Yaghi told Boyd that he

hoped to find a wife overseas.                While abroad, Yaghi wrote Boyd

that Yaghi was waiting to see how his “marriage” would go before

planning to “make [his] next move,” concluding by advising Boyd

that they would “meet in a far better place than this earth.”

J.A. 4000.       It was understood by Boyd and his associates that

the phrases “getting married” and “finding a wife” were code for

seeking to reach the battlefield to engage in violent jihad.

Id. at 1592. 8        During some of their exchanges while Yaghi was


     8
       Kohlmann, the prosecution’s expert, explained to the jury
that speaking in a coded manner is common in jihadist cells:
“Frequently, in communications, individuals will talk about
getting married as a euphemism for engaging in a violent
extremist act, often a suicidal act, the idea being that you
(Continued)
                                         18
abroad,    Boyd     recalled    Yaghi     seeming      “frustrated”        that    Boyd

“wasn’t able to fulfill any real helpful role for [Yaghi] to,

you know, get inside somewhere to a battlefield.”                     Id. at 1560-

61.

      While    in    the   Middle     East     in    2006,    Yaghi   also        posted

numerous      statements       and   copious         information      on     Facebook

concerning     his    adherence      to   the       violent   jihadist      ideology.

Yaghi consistently praised the teachings of Anwar al-Awlaki, an

imam and cleric who was born in the United States and later

became an al-Qaida militant in Yemen.                  Al-Awlaki was well known

as an al-Qaida leader who espoused violent and radical jihadist

views. 9   While overseas, Yaghi also kept in touch with appellant



will be married to the virgins of paradise after the act is
completed.” J.A. 379.
      9
       Al-Awlaki grew to prominence in the United States during
the late 1990s as a cleric and activist.           Following the
September 11, 2001 terrorist attacks, al-Awlaki came under
suspicion for his associations with two of the 9/11 hijackers.
Al-Awlaki was thereafter linked to other terrorist activities
within   the   United  States,   often  communicating   with   the
perpetrators via email.       In 2003, al-Awlaki departed this
country for Yemen and never returned, eventually becoming an
active high-ranking member of al-Qaida. Al-Awlaki published his
extreme views — particularly that violent jihad against America
was a binding obligation on Muslims — through speeches and
writings, which were widely disseminated on the internet.       As
Kohlmann    explained,   al-Awlaki’s   teachings   “have    proven
extraordinarily popular among extremists living in western
countries,” and have “regularly surfaced” in cases of “homegrown
terrorists.”    J.A. 299.   In 2011, al-Awlaki was killed by a
drone strike in Yemen.


                                          19
Hassan, who had been his good friend for some time.                    Yaghi and

Hassan corresponded with one another largely through Facebook.

In   their    Facebook     postings,    Hassan    and    Yaghi    discussed   the

teachings     of     al-Awlaki   and   posted   rap    songs   and   poems   about

their animosity towards the non-Muslim kuffar.                   One of Yaghi’s

Facebook postings included the following:

      [F]eds tryed ta get at me but im quick wit the
      trickery thas how I stay slippery / kuffar get smoked
      like hickory / dickery dock i pull the glock so fast
      the clock dont have chance ta tock / or tick let the
      shots rip then I stop the shit / pop my wrists I don’t
      give uck if cops exist / im above the law already
      explained how im quick on the draw / heard the battle
      in fallujahs ferocious / niggas runnin out of ammo but
      they stay strapped wit explosives / rpg 7s I aint
      worried if all them niggas die cuz inshallah they all
      going ta heaven[.]

J.A. 4395.         Hassan also posted violent rhymes, including the

following:

      I used to smoke tree / but I dont do that shit no more
      that shits far / only thing I smoke now is fuckin
      kuffar / getting high off their deaths / fuck buryin
      them, let the animals eat their flesh / leave their
      bones for weapons or for conditioning my shins[.]

Id. at 4388.          Hassan and Yaghi actively promoted the violent

views and teachings of al-Awlaki by providing literature and

videos to others, both within and outside the conspiracies.

      In     2007,    after   Yaghi    returned   to    North     Carolina    from

Jordan, he continued his friendship with Boyd.                   The two men met

on a substantial number of occasions throughout 2007.                        Yaghi

also introduced Hassan to Boyd and accompanied Hassan to Boyd’s

                                        20
home at least twice. 10        During their visits with Boyd, the three

men discussed the “obligation of jihad,” which Boyd explained as

the need “to go and actually defend against the specific wars in

Iraq and Afghanistan that were taking place,” and to fight in

other wars that were “going on in the Muslim world,” such as in

Chechnya and Palestine.          J.A. 1653-64.

                                       b.

        In   February    2007,    Yaghi     learned   that   Boyd    would     be

travelling to Israel and Palestine with his sons.                   Yaghi asked

to accompany Boyd to the Middle East and asked if Hassan could

join them as well.        Because the Boyds were taking a family trip,

Boyd told Yaghi that he and Hassan could not travel with the

Boyds.        Boyd   agreed,   however,   to   facilitate    the   purchase    of

plane tickets for Yaghi and Hassan to fly to Israel.                  Yaghi and

Hassan then gave Boyd money for their tickets, and Boyd arranged

through a travel agency for a wire transfer of the necessary

funds.       Boyd believed that Hassan and Yaghi wanted to travel

overseas in an effort to “get to a battlefront somewhere.”                   J.A.

1587.        Boyd also told informant Eddarkoui that he had asked

Yaghi and another boy (whom Boyd did not specifically identify)

to “go somewhere overseas for jihad.”                 Id. at 780.       In the

        10
        Although Hassan had been “peripherally known to the Boyd
family during his teenage years,” J.A. 3071, Hassan did not meet
Boyd until 2007, when Hassan was approximately twenty years old.



                                       21
months leading to their June 2007 trip, Hassan and Yaghi sought

Boyd’s   advice    about    travelling      in   Israel    and    Palestine,   and

about the locations they should visit.                 Hassan and Yaghi also

told Boyd that they hoped “to get married” and find wives while

they sojourned in the Middle East.           Id. at 1571.

     Hassan and Yaghi discussed being familiar with firearms and

assault weapons, as well as the need for training in their use,

both with one another and with Boyd.               Hassan and Yaghi knew that

Boyd maintained a large stockpile of such weapons.                        Boyd had

built    his   weapons     arsenal   over    the    years,   and     it   included

numerous assault rifles and handguns.                The Boyd sons were also

familiar with such weapons.          Prior to 2006, for example, Dylan

Boyd showed an AK-47 to a high school friend.                    Hassan and Yaghi

discussed the need to obtain such weapons to use in implementing

their beliefs in violent jihad.             In early 2007, Hassan wrote on

Yaghi’s Facebook page, “[Y]o, theres an AK in Garner for sale —

only 250 dollar . . . us 3 could get it for real.”                    J.A. 4383.

Hassan also posted a link to a YouTube video concerning the

basics   of    shooting    and   marksmanship.        In   March    2007,   Hassan

purchased a small caliber rifle from a sporting goods store in

North Carolina.       Several months later, Hassan and Yaghi gave

Boyd a car ride from a mosque in Durham where the three men had

been attending religious services.               During the ride, Hassan and



                                      22
Yaghi    showed    Boyd   the    small   rifle,       explaining    that   they    had

purchased it for “training” and “target practice.”                   Id. at 1796.

                                         c.

     Boyd and his son Zakariya departed for Israel on June 12,

2007, and Hassan and Yaghi left the very next day.                         Boyd and

Zakariya    were    denied      entry    into    Israel,      however,     and    they

instead went to Jordan via France.                    The Boyds toured Jordan,

staying with a friend, and they concluded their Jordanian trip

in the town of Salt, where they were joined by Dylan Boyd.                        Like

the Boyds, Yaghi and Hassan were denied entry into Israel; they

instead detoured to Jordan via Germany.

     While abroad, Hassan and Yaghi repeatedly sought to contact

Boyd by email and telephone.              They received no responses from

Boyd, however, notwithstanding that Boyd had email access during

his travels.       Hassan and Yaghi also attempted to reach Boyd by

calling his home in North Carolina, but they were unable to make

contact.     Boyd    later      told    the   FBI     that,   as   the   trips    were

originally planned, he was to meet Hassan and Yaghi when they

arrived in Israel and “hook them up” with persons who would

assist    their    travels      in   Israel     and    Palestine.        J.A.    1584.

Hassan and Yaghi were to “go on their way from there,” id., that

is, they would ultimately find their way to the battlefield and

participate in violent jihad.



                                         23
      While      the    four    men     were    travelling          in    the    Middle    East,

rumors circulated in Raleigh that Boyd had sent Hassan and Yaghi

overseas to go to the battlefield — specifically to engage in

violent jihad.          Boyd learned that Aly Hassan, Hassan’s father in

North Carolina, was upset by those rumors.                                 Boyd called the

senior     Hassan       from    Jordan,        and    the     two        men    had   a   heated

discussion about the younger Hassan’s travel plans.                                   Boyd told

the senior Hassan that Boyd was not in touch with either Hassan

or Yaghi, and he could not get a message to them.

                                               d.

      After Boyd and his sons, on the one hand, and Hassan and

Yaghi,     on    the    other,    returned       from       their    2007       trips     to   the

Middle East, Hassan and Yaghi remained close friends.                                      Their

contacts with Boyd, however, diminished substantially.                                    Hassan

and Yaghi neither emailed nor phoned Boyd, but they visited him

at   the    Blackstone         Halal    Market       in     Garner        on    at    least    two

occasions, in the fall of 2007 and again in the spring of 2008.

During one of those visits, Yaghi introduced Boyd to defendant

Jude Kenan Mohammad.

      Mohammad had been raised in the United States, though his

father     was    from       Pakistan    and    still       lived        there.        Boyd    and

Mohammad became good friends, often discussing such matters as

Boyd’s experiences fighting in Afghanistan, Mohammad’s relatives

in   Pakistan,         and   their     shared       radical    and        violent     religious

                                               24
views.     Mohammad also spoke of the evils of westernized living.

In the fall of 2008, Mohammad talked of travelling to Pakistan

to   “go   back    with      his    people,”       which     Boyd    “assumed      was    to

eventually      try    to    get    to     the    battlefield.”           J.A.    1605-06.

Mohammad also stayed at the Boyd home when the Boyds were on

vacation.         While      in    Boyd’s    home,     Mohammad       reviewed      Boyd’s

materials    on       violent      jihad    and     extremist       Islamic      ideology.

Mohammad    passed      along       some    of     those   jihadist       materials       to

others, including Yaghi.              His mother recalled dramatic changes

in Mohammad’s behavior during 2008, after he began to espouse

Boyd’s violent jihadist ideology.                     In October 2008, Mohammad

went to Pakistan.            Following his departure, Mohammad’s mother

confronted Yaghi — who had moved into Mohammad’s apartment —

about the changes in her son.                    Yaghi advised her that Mohammad

was “in the same place” that Yaghi had been “a year prior.”                               Id.

at   1904-05.         Boyd   explained       that    being    in    the    “same    place”

metaphorically referred to Mohammad having the understanding and

beliefs that Yaghi espoused with respect to violent jihad.                                Id.

at 1744.

                                             e.

      Aside from the aforementioned encounters at the Blackstone

Halal    Market,      Boyd    had   little       contact   with     either       Hassan    or

Yaghi after their return from the 2007 trip to the Middle East.

In January 2009, Yaghi and Hassan were arrested on unrelated

                                             25
charges. 11      While detained, Hassan asked his then paramour to

email       al-Awlaki    directly       to    seek   advice      on   Hassan’s       behalf.

Hassan also asked her to remove from Facebook some of Hassan’s

postings, messages, and videos, specifically those relating to

violent jihad.          In March 2009, Boyd contacted Yaghi, seeking to

ascertain what, if anything, Yaghi may have discussed with law

enforcement       officers       while        he   was     in    custody.        In    that

conversation with Boyd, Yaghi denied being a snitch.                            Otherwise,

Hassan and Yaghi failed to keep in touch with Boyd, and the

government has conceded that they were not part of Boyd’s inner

circle after late 2007.

       Although       the    defense     lawyers     for    both      Hassan    and    Yaghi

emphasized       their       clients’    termination        of   communications            with

Boyd, the evidence — viewed in the proper light — established a

“parallel set of initiatives” that the prosecution proved were

being carried on by Hassan and Yaghi in 2008 and 2009.                                     See

United       States     v.    Boyd,     No.    5:09-cr-00216,         slip     op.    at    19

(E.D.N.C. Oct. 10, 2011), ECF No. 1494 (“Sufficiency Opinion

I”).     As the district court explained, after his return from the

2007 trip to the Middle East, Yaghi gave a speech at the Islamic

       11
        According to court records, Hassan, Yaghi, and another
man were charged with kidnapping and restraining a student at
North Carolina State University during a robbery.       Hassan
pleaded guilty to false imprisonment, and Yaghi pleaded guilty
to felonious restraint.



                                              26
Association     of        Raleigh    promoting       jihad       and    the   corresponding

moral obligation to commit violence against non-Muslims.                                Hassan

and Yaghi regularly communicated with one another through email

and Facebook about jihadist ideology and continued to discuss

and engage in weapons training.                      Hassan espoused increasingly

violent   and    extremist          jihadist       views    during       that     period,   as

demonstrated         by     his     Facebook       postings.            The     trial    court

emphasized that Hassan was highly proficient in using technology

to disseminate his beliefs and in seeking to recruit others to

his   violent    ideology.            See    id.    at     25.     Hassan       also    became

progressively fervent in his support of al-Awlaki.

      Hassan befriended an individual named Jamar Carter in late

2006 or early 2007, first meeting Carter at a UPS store where

Carter worked near Raleigh.                 Hassan and Yaghi introduced Carter

to the Islamic religion, and shared with Carter their beliefs in

violent jihad and appreciation for the teachings of al-Awlaki.

At one point, Hassan showed Carter videos depicting car bombings

and   expressed       his     view    that     such      actions       were     permissible.

Carter,   having           decided     that        his     views       of     Islam     varied

dramatically from those of Hassan and Yaghi, eventually ceased

associating with them.

      Boyd’s lack of contact with Hassan and Yaghi after 2007 was

attributed      by    the     prosecution       to       several       factors,    including

Boyd’s concern that Hassan and Yaghi talked too much and drew

                                              27
unwanted attention to Boyd and his family.                     As the trial court

observed, Boyd was questioned by FBI agents twice in the summer

of 2007, once in July and again in August, and Boyd thus grew

ever more concerned that he was under FBI surveillance.                            See

Sufficiency Opinion I at 18.           During his meetings with the FBI,

the agents asked Boyd about his travels abroad and his contacts

with    Hassan    and    Yaghi.     Boyd    misled     the     FBI    concerning   the

extent of his contacts with Hassan and Yaghi, initially failing

to reveal that he had planned to meet Hassan and Yaghi in 2007

while they were travelling abroad in the Middle East.

                                           3.

                                           a.

       In March 2008, a mutual friend introduced Boyd to appellant

Sherifi, who was then about twenty-three years old.                      Sherifi and

Boyd    became    close     friends,    and       Sherifi      often    visited    the

Blackstone Halal Market where he and Boyd discussed their shared

views advocating a violent jihadist ideology. 12                     Boyd and Sherifi

believed that dying “shahid” — as a martyr — was an important

goal    for   a   good    Muslim.      In       the   spring    of     2008,   Sherifi

introduced Boyd to defendant Subasic.



       12
        The Blackstone Halal Market closed in approximately mid-
2008.   Thereafter, several of the coconspirators met regularly
in Boyd’s home.



                                           28
      Sherifi, Boyd, Dylan, and Zakariya made regular efforts to

raise money to support jihadist causes — that is, to fund their

own travels or to send money to other “brothers” to further

violent jihadist efforts overseas.           In June of 2008, Sherifi

gave Boyd $500 cash for the “sake of Allah.”             J.A. 1657.     Boyd

explained “that this money was to be used to either help get

somebody over there to the battlefield or get it to the people

who   were   already   there   fighting.”     Id.   On    July   21,   2009,

shortly before his arrest, Sherifi received a $15,000 check from

a man named Elbaytam, who lived in Raleigh and attended the same

mosque as Sherifi.       Elbaytam may have intended the funds for

charity, consistent with the Muslim custom of “zakat,” i.e.,

charitable giving based on accumulated wealth.            Sherifi advised

informant Eddarkoui, however, that the money would instead be

used to support jihadist efforts.           On July 23, 2009, Sherifi

deposited $5,000 cash into his bank account.

      Sherifi also spoke with Boyd about his desire to travel

abroad to join in violent jihad.            In June 2008, Sherifi told

Boyd about the challenges that Sherifi faced in obtaining the

necessary travel documents.        Sherifi also speculated that when

“there was Shari’ah” he could travel anywhere.               J.A. 4035. 13


      13
        Shari’ah is a term used to generally describe the moral
and religious rules of Islam, as well as its teachings.



                                    29
Boyd suggested that if Sherifi could not travel, he should “make

jihad” in the United States.          Id.    Sherifi promptly responded in

the affirmative, intoning “Inshallah,” or “God willing.”                 Id.

     In July of 2008, Sherifi was finally able to travel, and he

departed for Kosovo.          Sherifi advised some friends in Raleigh

that he would be visiting family, while telling others that he

was “looking for a way to go somewhere to make Jihad.”                         J.A.

765-66.     Boyd and Sherifi thereafter remained in close contact,

continuing their discussions about violent jihad.                 Boyd advised

Sherifi about getting to the “battlefield” and finding others

who adhered to his and Boyd’s extremist Islamic views.                  Boyd and

Sherifi    also   discussed    Sherifi’s     plans   while   he   was    abroad.

Sherifi hoped ultimately to travel to Jerusalem, and he also

considered travelling to Chechnya or Syria to aid in violent

jihadist movements.       In January 2009, Sherifi wrote Boyd that he

had obtained travel documents to a location that, though not his

planned    destination,    was   “a   good   place   to   seek    the   greatest

pleasure of Allah.”        Id. at 4011.         Sherifi also remained in

contact with informant Eddarkoui, advising him of efforts to

obtain weapons and participate in weapons training with like-

minded persons in Kosovo.        In November of 2008, Sherifi wrote to

Eddarkoui that “Allah ha[d] opened a way for [him].”                     Id. at

4009.     Zakariya explained that opening or finding a way, in the

context of violent jihad, meant that Allah had provided a “safe

                                      30
route    that    you   wouldn’t     get   in     trouble    through   to   reach   a

current battlefield.”         Id. at 2468-69.

     In January 2009, the FBI introduced a third confidential

source into its investigation:                 Melvin Weeks, a Staff Sergeant

in the United States Army at Camp Bondsteel, Kosovo.                          After

meeting at a local mosque, Sherifi and Weeks soon became good

friends.        Sherifi,     who   believed      that   jihad   meant   “to   fight

physically with weapons against the enemies of Islam, wherever

they are at and whoever they might be,” J.A. 1947, thereafter

began to discuss his violent jihadist beliefs with Weeks and

made efforts to convert him.                   As Weeks explained, jihad, to

Sherifi, was not “the jihad of the Prophet Mohammad,” but rather

“just murderous acts against innocent soldiers and civilians.”

Id. at 2018.       Over the next few months, Sherifi provided Weeks

with literature and videos, including a video of a beheading,

coupled with the explanation that it was “[w]hat happens to the

one who leaves the din,” i.e., one who leaves the religion of

Islam.      Id. at 1973.           Sherifi also introduced Weeks to the

teachings of al-Awlaki, providing him with an al-Awlaki writing

entitled “44 Ways to Support Jihad,” in which the Imam explained

how devoted “brothers” could assist violent jihadist causes by

providing    money     and   translating        extremist   texts,    among   other

things.     Weeks testified that Sherifi believed the “whole point

of governance” was to impose Shari’ah law, and that Sherifi did

                                          31
not    respect   any    other   form     of    government.          Id.    at   2001-02.

According to Weeks, Sherifi viewed everyone who did not share

Sherifi’s beliefs in violent ideology to be an enemy of Islam,

including     “[e]verybody        that    America      [or     its        allies    were]

fighting against.”        Id. at 1949.

       While Sherifi was abroad in Kosovo, he also spent time with

some     like-minded      individuals         who   agreed     with       Sherifi       and

advocated violent jihad.            As a prime example of such contacts,

Sherifi spoke with Bajram Asllani, also known as Abu Hatab, who

was a native of Kosovo.             Asllani, at the time of trial, was

“wanted by the United States government” on “charges of material

. . . support      to   terrorism      and     conspiracy      to    kill,      maim    and

injure    overseas.”       J.A.     2897.       Asllani       was   also       wanted    in

Serbia, where he had been tried and convicted in absentia for

his involvement in a “conspiracy to blow up several buildings.”

Id.    After Sherifi returned to the United States from Kosovo, he

maintained contact with Asllani, speaking with him at least once

using a video camera on a computer.                  According to Sherifi’s own

testimony, he spoke with Asllani several times and translated

documents    for   him,    though    Sherifi        claimed    never      to    have    met

Asllani in person.          Sherifi also wired Asllani money so that

Asllani, who was still in Kosovo, could obtain travel documents.




                                          32
                                       b.

       During the course of his conspiratorial activities, Boyd

secured and maintained an extensive firearm and weapons arsenal,

which he kept in and about his home and vehicles.               Boyd and his

sons    generally     carried   firearms    on   their    persons,   and     Boyd

regularly purchased large quantities of ammunition.                    Zakariya

explained      that     Boyd    focused     on   obtaining     armor-piercing

ammunition as well as deadly hollow-point handgun ammunition.

Beginning in 2008, Boyd voiced an interest in relocating his

family overseas and talked about moving to Jordan.                   Boyd even

began    to   sell    his   personal   property,   including    some    of    his

firearms, in preparation for such a move.                 Boyd was concerned

that he would not be able to travel with his entire arsenal and,

as a result, built a weapons bunker beneath his back porch and

deck, where he planned to store some of the firearms.                  In July

2009, Boyd, Sherifi, and Harris spent several days working on

the     weapons   bunker.       The    weapons   bunker    consisted    of    an

entrenchment roughly six feet deep and was lined with sandbags

for protection and stability.

                                       c.

       In May 2009, Sherifi returned to the United States from

Kosovo, leaving his wife in that Balkan country.                Sherifi told

friends in Raleigh that he had returned to North Carolina to

save money to buy a family farm in Kosovo.                   Sherifi advised

                                       33
others that he planned for the farmland in Kosovo to be used by

his jihadist “brothers” en route to the “battlefield.”

     That spring, Boyd and Sherifi discussed and developed a

scheme    to   attack       the    Quantico       Marine         Corps      Base     in   eastern

Virginia.      While abroad, Sherifi had identified Camp Bondsteel

in   Kosovo    as     a     potential       target         for     attack,         because       the

“brothers” hated the presence of American soldiers in Kosovo.

After     returning       to    this      country,      Sherifi            worked    delivering

medical supplies to various locations, including the Fort Bragg

Army Post in North Carolina.                 Sherifi boasted to Boyd about how

easy it was, as a delivery truck driver, to access such military

facilities.         Boyd    and     Sherifi      then      identified          Quantico        as   a

target, in part because Boyd was already familiar with Quantico,

having lived there as a child.                    As a result, Boyd travelled to

Quantico to get a closer look, supplementing his reconnaissance

efforts    with     online        research      on   Google           and    other    websites.

Following his visit to Quantico, Boyd reported to Sherifi that

it was easy to access the base.

     On    several        occasions,       Boyd      and    Sherifi          discussed         their

planned attack        on    Quantico,        and,    at     least       once      talked       about

kidnapping     a    Marine      officer,        “a   general          or    someone       of   high

rank.”      J.A.     1697.         Boyd    proposed        holding          the     officer     for

ransom, seeking        in      return     the    release         of    an    Islamic      scholar

being imprisoned by the United States.                       As part of this scheme,

                                             34
Boyd    suggested    cutting   off    the    Marine’s    ring   finger       and

“sen[ding] his finger with one of his rings” to Marine officials

so that the Marines would “know it was him” and that he was

Boyd’s prisoner.      Id.

                                      d.

       In the summer of 2009, Sherifi participated in two weapons

training   sessions    in   Caswell   County,    North   Carolina.       Those

sessions involved Boyd and others, including informants Harris

and Eddarkoui.      The first session occurred on June 10, 2009, and

the second was conducted about a month later, on July 7, 2009.

The sessions took place on a rural property that Harris had

obtained   for   weapons     training,      telling   the   group    that    it

belonged to one of his relatives.             The property was actually,

however, under government control and FBI surveillance.                     Boyd

organized the “practice” sessions with the “idea . . . that they

would use this [training] in furtherance if they were to go to

try and fight somewhere.”       J.A. 1820.      During the sessions, Boyd

instructed his trainees on military tactics and weapons skills,

showing them how to use a variety of firearms.               At the second

session, Boyd taught the trainees more about military maneuvers.

Boyd also had his trainees practice their firearms skills while

he fired automatic weapons, so that they would become accustomed

to using weapons while being subjected to the sound of gunfire.



                                      35
Sherifi attended and participated in both training sessions, and

he sought to recruit others to the second session.

     On July 22, 2009, soon after the second training session,

the initial indictment was returned in these proceedings.                   Boyd

and his coconspirators had planned a third session for July 27,

2009, the very date on which they were arrested.                   After the

arrests, the FBI seized Boyd’s weapons arsenal from his home,

together   with   various   and   sundry   gas   masks,    computers,       cell

phones, and cash. 14   Fifteen of the firearms were loaded at the

time of their seizure.        A corresponding search of the North

Carolina home of Sherifi’s parents resulted in the seizure of

packed suitcases and a money belt containing $10,000 in cash.

                                    B.

     During   the   trial, the      appellants     raised    a     number     of

evidentiary   objections    and   reiterated     various   First    Amendment

arguments, some related to the court’s jury instructions.                     On

October 7, 2011, at the close of the government’s case, the

appellants moved for judgments of acquittal.               The trial court


     14
        At the time of the initial indictment and during his
ongoing conspiratorial activities, Boyd possessed more than
forty weapons.  Boyd’s arsenal included assault weapons, sniper
rifles, handguns, shotguns, and tens of thousands of rounds of
ammunition. See J.A. 4274-79 (cataloging Boyd’s arsenal). Boyd
had at least ten assault weapons, including several Bushmasters
and AK-47s; at least twenty rifles and shotguns; and more than a
dozen handguns.



                                    36
denied    each      of     the    acquittal       requests,          explaining          that   the

evidence, viewed in the light most favorable to the prosecution,

was   sufficient         for     the    jury     to    find   each     of     the    appellants

guilty of the charged offenses.                        The appellants renewed their

acquittal motions — again on sufficiency grounds — at the close

of all the evidence, and then again after the jury returned its

verdicts.      The acquittal motions were all denied.

       The    prosecution’s            closing        argument       reiterated          the    key

evidence      linking          each     of      the    appellants        to       the     charged

conspiracies, focusing on the covert and secretive nature of the

appellants’ plans.               The prosecution sought to underscore the

violent tendencies of the appellants and their coconspirators,

as    evidenced      by    their       fascination       with    weapons,          postings      on

Facebook, and day-to-day communications with one another.                                       The

prosecutors         also       explained        the     government’s          view        of     the

evidence,     particularly             Boyd’s    testimony,       plus      that     of       expert

Kohlmann concerning home-grown terrorism cells.                             Conversely, the

defense      lawyers       focused       on     what    they     characterized            as    the

scattered      and         vague        evidence        supporting          the      conspiracy

allegations,        contending          that     the    prosecution          had     failed       to

establish     any     concrete         object     thereof,       resulting          in    a    fatal

deficiency in its case.                 Moreover, the defense lawyers attacked

the    credibility         of    Boyd     and     his    sons,       arguing        that       their

potential      to    receive          life     sentences       had    been     substantially

                                                 37
reduced by their testimony against the appellants.                            The defense

also    asserted      that      the     FBI       informants      were      not    credible,

emphasizing     that       all    had        been      paid    for    their       testimony.

Finally, the lawyers stressed that, under the First Amendment,

the    appellants     should      not       be    convicted     because      the    evidence

against them consisted primarily of protected speech and, in any

event, failed to prove the charged conspiracies.

       On   October       13,    2011,      after        the   closing      arguments    and

instructions,       the    jury    deliberated           and   returned      its    separate

verdicts.       On    January         13,     2012,      the   court     sentenced      each

appellant,    and     it    thereafter           filed    three    sentencing       opinions

explaining the sentences imposed.                        These consolidated appeals

followed.     We possess jurisdiction pursuant to 28 U.S.C. § 1291

and 18 U.S.C. § 3742(a). 15



                                              III.

       By    their        appeals,          the       appellants       challenge        their

convictions    in     multiple        respects.           First,     they    contend    that

their convictions cannot stand because the trial court committed

       15
        We are appreciative of the extensive efforts rendered in
this case by our district court colleague, who patiently
addressed the various issues presented. The record convincingly
demonstrates her diligence, reflected in nearly a dozen written
opinions, plus innumerable orders and oral rulings.      We also
commend defense counsel for ably and robustly representing the
appellants.



                                                 38
reversible error in its First Amendment analysis.                                 Second, the

appellants        pursue    recognition        of    several       evidentiary        errors,

seeking relief by way of a new trial.                          Finally, they maintain

that their motions for judgments of acquittal were erroneously

denied, in that the trial evidence was legally insufficient to

sustain     any    of   their     convictions.            We   begin     with       the    First

Amendment, followed by other issues.

                                              A.

      The      appellants       contend       that    the      trial     court       committed

reversible      error      in   its    handling      of   the      argument        that    their

speech      espousing      violent         jihad    was   protected          by     the    First

Amendment.        Concomitantly, the appellants assert that they never

agreed    to    take    action        in   connection       with    their         beliefs    and

expressions, and thus were prosecuted purely for their offensive

discourse.         Of   course,       their    argument        ignores       that    the    jury

found — as it was required to do in order to convict — that the

appellants had, in fact, agreed to take action in furtherance of

violent jihad.

                                              1.

      The First Amendment provides that “Congress shall make no

law . . . abridging the freedom of speech.”                         U.S. Const. amend.

I.    The Supreme Court has explained that, “as a general matter,

the   First       Amendment     means       that     government        has    no     power    to

restrict       expression       because      of    its    message,       its      ideas,     its

                                              39
subject matter, or its content.”                    United States v. Stevens, 559
U.S. 460,     468     (2010)     (internal        quotation          marks    omitted).

Notwithstanding the foregoing, the First Amendment’s protections

are     not     absolute,      and    the   Court       has      approved        government

“restrictions       upon      the    content     of    speech       in    a   few   limited

areas, . . . including obscenity, defamation, fraud, incitement,

and speech integral to criminal conduct.”                           Id. (citations and

internal quotation marks omitted).                   Moreover, the Court has been

clear    that     prohibited         conduct        cannot    “be    labeled        ‘speech’

whenever the person engaging in the conduct intends thereby to

express an idea.”             Wisconsin v. Mitchell, 508 U.S. 476, 484

(1993) (internal quotation marks omitted).

       The statutes underlying the appellants’ various convictions

serve, inter alia, to criminalize providing, and conspiring to

provide, material support for terrorism, see 18 U.S.C. § 2339A;

conspiring to murder, kidnap, or maim outside the United States,

id.    § 956(a);        and   conspiring       to    kill    a   federal         officer   or

employee, id. § 1117.                Often, those offenses involve speech.

For example, the § 2339A convictions in United States v. Stewart

were premised on evidence that the defendants provided material

support — personnel — to a § 956(a) conspiracy by communicating

to the conspirators the messages of “‘spiritual’ leader” Abdel

Rahman that were intended to induce “criminal acts of violence.”

See 590 F.3d 93, 112-16 (2d Cir. 2009).                             The Second Circuit

                                            40
rejected the defendants’ First Amendment argument that, because

“the     government         established       only        that     they     provided       the

underlying conspiracy with Abdel Rahman’s ‘pure speech,’” the

defendants          “did       not      provide          ‘personnel’        within         any

constitutional interpretation of section 2339A.”                             Id. at 115.

In so doing, the Stewart court determined that the issue was one

of protected speech, rather than pure speech, and that Rahman’s

“call to arms” was not protected.                   Id.        The court explained that

“[w]ords that instruct, solicit, or persuade others to commit

crimes       of    violence      violate      the        law    and   may    be    properly

prosecuted.”             Id.   (alteration         and    internal     quotation         marks

omitted).

       The     appellants’       First     Amendment           contention    is    somewhat

different         than    that   of     the    Stewart          defendants.         As     the

appellants would have it, their convictions unconstitutionally

rest on their own protected speech, i.e., mere expressions of

belief    in      violent      jihad.      The      appellants        invoke      Holder    v.

Humanitarian Law Project, 130 S. Ct. 2705 (2010), wherein the

Supreme Court recently entertained a First Amendment challenge

to 18 U.S.C. § 2339B (making it a federal crime to knowingly

provide material support or resources to “a foreign terrorist




                                              41
organization” designated as such by the Secretary of State). 16

The   Humanitarian    Law      Project     plaintiffs   “claimed    that    they

wished to provide support for the humanitarian and political

activities of [foreign terrorist organizations in Turkey and Sri

Lanka] in the form of monetary contributions, other tangible

aid, legal training, and political advocacy, but that they could

not do so for fear of prosecution under § 2339B.” 130 S. Ct. at

2714.      Although      the     Supreme      Court   concluded     that,   “in

prohibiting the particular forms of support that plaintiffs seek

to provide to foreign terrorist groups, § 2339B does not violate

the freedom of speech,” id. at 2730, the Court emphasized “that

Congress   has   [not]      banned   [the     plaintiffs’]   pure    political

speech,” id. at 2722 (internal quotation marks omitted).                    That

is,

      [u]nder the material-support statute, plaintiffs may
      say anything they wish on any topic.   They may speak
      and   write  freely  about  the   [foreign  terrorist
      organizations], the governments of Turkey and Sri

      16
        The Humanitarian Law Project decision concerned the
constitutionality of § 2339B, rather than § 2339A.      Section
2339A(a) prohibits the provision of “material support or
resources” while “knowing or intending that they are to be used
in preparation for, or in carrying out,” violations of certain
terrorism   statutes.      Meanwhile,   § 2339B(a)(1) prohibits
“knowingly provid[ing] material support or resources” to an
organization that has been designated as a “foreign terrorist
organization” by the Secretary of State. Thus, both § 2339A and
§ 2339B criminalize the provision of “material support,” but
they have some different elements.        See United States v.
Chandia, 514 F.3d 365, 372 (4th Cir. 2008).



                                         42
      Lanka, human rights, and international law.    They may
      advocate before the United Nations.        . . .    The
      statute does not prohibit independent advocacy or
      expression of any kind.    Section 2339B also does not
      prevent plaintiffs from becoming members of the
      [organizations] or impose any sanction on them for
      doing so.    Congress has not, therefore, sought to
      suppress ideas or opinions in the form of “pure
      political speech.”    Rather, Congress has prohibited
      “material support,” which most often does not take the
      form of speech at all. And when it does, the statute
      is carefully drawn to cover only a narrow category of
      speech to, under the direction of, or in coordination
      with foreign groups that the speaker knows to be
      terrorist organizations.

Id.   at     2722-23     (alteration        and    internal     quotation   marks

omitted); see also Stewart, 590 F.3d at 115 (“The government

does not deny that section 2339A may not be used to prosecute

mere advocacy or other protected speech, but contends that the

defendants were prosecuted for criminal actions that did not

amount to protected speech.”).

      The appellants rely on Humanitarian Law Project for the

proposition that they could not be convicted under § 2339A for

simply     speaking,     writing   about,     or   even   joining   a    terrorist

organization.      That proposition, however, does not undermine any

of the appellants’ convictions.              Their convictions rest not only

on their agreement to join one another in a common terrorist

scheme,     but   also    on   a   series    of    calculated    overt    acts   in

furtherance of that scheme.          For example, each of the appellants

travelled abroad seeking to reach locations considered to be

jihadist battlefields, with the hope and intent of engaging in

                                        43
violent jihad.          To prepare themselves for jihad, the appellants

trained with weapons and took instruction from Boyd.                                 Moreover,

Sherifi    and     Yaghi       endeavored           to    recruit        others     into     the

conspiracies:           Sherifi       through        explicit       efforts        to   recruit

Sergeant Weeks, and Yaghi by introducing Mohammad and Hassan to

Boyd.

       Furthermore,       it    was      entirely        consistent       with      the    First

Amendment to make “evidentiary use of [the appellants’] speech

to establish the elements of [their] crime[s] or to prove motive

or intent.”        See Mitchell, 508 U.S. at 489.                          Indeed, because

“the    essence    of    a     conspiracy          is    an   agreement       to    commit    an

unlawful act,” United States v. Jimenez Recio, 537 U.S. 270, 274

(2003) (emphasis added) (internal quotation marks omitted), the

supporting       evidence       may      necessarily          include       a      defendant’s

speech.    See United States v. Rahman, 189 F.3d 88, 117 (2d Cir.

1999)    (including       conspiracy          in    list      of    offenses       that    “are

characteristically committed through speech”).                            Such is the case

here, where the appellants engaged in extensive conversations

with Boyd and others about the necessity of waging violent jihad

and    their   shared     goal      of    reaching        the      jihadist      battlefield.

Meanwhile,     evidence        such      as   Sherifi’s         discussions        with    Weeks

about the religious obligation to engage in jihad, as well as

Sherifi’s statements to Eddarkoui about plans to recruit Weeks

for    violent    jihad        in   Somalia,        allowed        the    jury     to     attach

                                              44
nefarious intent to what otherwise might have been considered

innocent    acts.         As    further      examples,        Hassan’s      and       Yaghi’s

Facebook postings advocating violent jihad, as well as their

conversations      with    Boyd      to    that     effect,       serve   as    compelling

support for the jury’s finding that Hassan and Yaghi travelled

abroad with the hope of acting on their beliefs by engaging in

jihad and fighting against the “kuffar.”

     As    the    Sixth     Circuit        explained       with    regard      to     another

terrorism    prosecution         under     18     U.S.C.    § 2339A,      “[f]orming        an

agreement to engage in criminal activities — in contrast with

simply talking about religious or political beliefs — is not

protected speech.”             United States v. Amawi, 695 F.3d 457, 482

(6th Cir. 2012).          In that case, “although the conspiracy was

closely     related    to,       and       indeed    proved        by,    many       of    the

defendants’ conversations about political and religious matters,

the conviction was based on an agreement to cooperate in the

commission [of] a crime, not simply to talk about it.”                               Id.   The

Amawi analysis is readily applicable here.                         Put succinctly, the

First   Amendment     was       no   bar    to    the   government’s           use    of   the

appellants’      speech    to    demonstrate         their    participation           in   the

charged conspiracies.

                                             2.

     In any event, the appellants contend that the jury was not

fully instructed — and thus misled — on the scope of the First

                                             45
Amendment’s     protections.       The    trial    court’s     First    Amendment

instruction advised the jury as follows:

       I turn your attention now to the First Amendment to
       the United States Constitution, which establishes
       certain rights which accrue to each defendant.     The
       First Amendment provides, in part, that Congress shall
       make no law respecting an establishment of religion or
       prohibiting the free exercise thereof or abridging the
       freedom of speech or of the press or the right of the
       people to be peaceably assembled.       The right of
       freedom of speech and to engage in peaceful assembly
       extends to one’s religion and one’s politics.   Having
       instructed you concerning rights of each defendant
       pursuant to the First Amendment, I also instruct you
       that the First Amendment is not a defense to the
       crimes charged in the indictment.

J.A.    3567-68.     Although     the    appellants    offered       eleven   other

First Amendment instructions, their appeal focuses on just three

of     those   proposals.       Specifically,       they     argue    that    their

proposed instructions 37, 40, and 45 were erroneously excluded

from     the   court’s   charge     to    the     jury. 17     Those     proposed

instructions were as follows:



       17
        The appellants also challenge on First Amendment grounds
the trial court’s rejection of proposed instruction 28. Rather
than pertaining to any protections accorded by the First
Amendment, however, that proposal reflects the appellants’
(incorrect) interpretation of the elements of the Count One
conspiracy.

     The appellants have further suggested that the trial
court’s charge was not just deficient but also incorrect,
because the court affirmatively instructed that the First
Amendment was not a defense to the crimes charged.        The
appellants failed to adequately address that claim in their
opening brief, however, and therefore have abandoned it.  See
Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.
(Continued)
                                         46
     Number 37:     [Each appellant’s] right to exercise
     religion guarantees his right to believe and profess
     whatever religious doctrine he desires.

     Number 40:   The First Amendment protects speech that
     encourages others to commit violence, unless the
     speech is capable of producing imminent lawless
     action.    Speech that makes future violence more
     likely, such as advocating for illegal action at some
     indefinite time in the future, is protected.    Thus,
     speech may not be punished just because it makes it
     more likely that someone will be harmed at some
     unknown time in the future.

     Number 45:   The First Amendment right to free speech
     protects the right of an individual or group to
     advocate for the use of force or advocate for the
     violation of law so long as the speech is:     1) not
     directed to incite or produce imminent lawless action
     and 2) is not likely to incite or produce imminent
     lawless action.  The First Amendment even protects an
     individual’s right to praise groups or persons using
     terrorism as a means of achieving their ends.
     Advocacy is pure speech protected by the First
     Amendment.

See id. at 453-460. 18



1999) (“Failure to comply with the specific dictates of [Federal
Rule of Appellate Procedure 28(a)] with respect to a particular
claim triggers abandonment of that claim on appeal.”).
     18
        Pursuant to Rule 30(d) of the Federal Rules of Criminal
Procedure, “[a] party who objects to any portion of the
instructions or to a failure to give a requested instruction” is
required to “inform the court of the specific objection and the
grounds   for   the  objection   before   the    jury  retires   to
deliberate.” A “failure to object in accordance with this rule”
will, in most instances, preclude appellate review. See United
States v. Ebersole, 411 F.3d 517, 526 (4th Cir. 2005).          The
appellants    made  arguments   in   favor    of   their   proposed
instructions — including numbers 37, 40, and 45 — prior to the
court’s charge to the jury.    The record reveals, however, that
the appellants only identified instructions 37, 47, and 48 in
their post-charge objections. Nevertheless, the government does
(Continued)
                                47
      We review for abuse of discretion a trial court’s decision

to either give or refuse to give a proposed instruction.                       See

United   States    v.   Lighty,   616 F.3d 321,    366    (4th    Cir.   2010)

(internal quotation marks omitted).             In assessing a claim of

instructional error, “we do not view a single instruction in

isolation; rather we consider whether taken as a whole and in

the context of the entire charge, the instructions accurately

and   fairly   state     the   controlling     law.”         United   States   v.

Passaro, 577 F.3d 207, 221 (4th Cir. 2009) (internal quotation

marks omitted).         Thus, “[a] district court commits reversible

error in refusing to provide a proffered jury instruction only

when the instruction (1) was correct; (2) was not substantially

covered by the court’s charge to the jury; and (3) dealt with

some point in the trial so important, that failure to give the

requested instruction seriously impaired the defendant’s ability

to conduct his defense.”           Lighty, 616 F.3d at 366 (internal

quotation marks omitted).

      Even if the three rejected instructions correctly recite

the   legal       principles      espoused     therein,        the    appellants

nevertheless fail in two essential respects.              That is, they have



not, however, raise any contention of waiver for failure of the
appellants   to  properly   object under  Rule   30(d).    More
importantly, we discern no error in the court’s refusal of the
three instructions at issue.



                                        48
not   shown      (1)   that     their      proposals    were     not    substantially

covered by the court’s jury charge, or (2) that their proposals

dealt with points so important that the court’s failure to give

them seriously impaired the appellants’ ability to conduct their

defenses.       The court’s First Amendment instruction substantially

covered the appellants’ right to freely exercise and express

their      religious     beliefs,       echoing       proposed      instruction       37.

Proposals       40     and     45,     encompassing       the       First      Amendment

protections extended to speech advocating violence, are of no

import     in   this    case.        Put    simply,    the   appellants        were   not

prosecuted for inciting violence, cf., e.g., Stewart, 590 F.3d

at    115,      nor    would     the       instructions      have      permitted      any

convictions      on    that    ground.       Accordingly,       the    court    did   not

abuse its discretion by declining to give — in haec verba —

proposed instruction 37, 40, or 45. 19




      19
        Additionally, Hassan raises the trial court’s failure to
instruct on the Second Amendment insofar as it “protects an
individual right to possess a firearm unconnected with service
in a militia, and to use that [weapon] for traditionally lawful
purposes, such as self-defense within the home.”    See J.A. 463
(further specifying that mere possession of a firearm “does not
in and of itself make a defendant guilty of a crime”). Notably,
Hassan was neither charged with nor convicted of any offense
involving his possession of a firearm, and he cannot show that
the lack of a Second Amendment instruction prejudiced his
defense.



                                             49
                                          B.

      We turn now to the various evidentiary issues presented by

the appellants.        First, they assert that the trial court erred

in    admitting    the    opinion     evidence       of     Evan     Kohlmann,     the

government’s expert witness.              Next, Hassan and Yaghi maintain

that the admission of their Facebook pages and certain videos

was   erroneous.         Hassan     and    Yaghi     also    challenge       selected

evidence   against     them   as    being      inadmissible        lay   opinion    and

improper hearsay.        Finally, Yaghi contends that the court erred

in admitting evidence that the prosecution obtained improperly

pursuant to FISA court orders.

      We assess challenges to a trial court’s evidentiary rulings

for abuse of discretion.           See United States v. Hornsby, 666 F.3d
296, 307 (4th Cir. 2012).            In reviewing an evidentiary ruling

under that standard, “we will only overturn [a] ruling that is

arbitrary and irrational.”          United States v. Cole, 631 F.3d 146,

153 (4th Cir. 2011) (internal quotation marks omitted).                            With

those principles in mind, we address the various evidentiary

challenges.

                                          1.

      The appellants first contend that the expert testimony of

Evan Kohlmann was inadmissible under Federal Rule of Evidence

702   because     it   was    irrelevant       and   failed        to    satisfy    the

foundational requirements established by the Supreme Court in

                                          50
Daubert   v.   Merrell   Dow   Pharmaceuticals,   Inc.,   509 U.S. 579

(1993).   The appellants also maintain that, even if Kohlmann’s

evidence was admissible under Rule 702, it was yet inadmissible

under Rule 403 because its probative value was outweighed by the

potential for unfair prejudice.

                                    a.

     As the Supreme Court has explained, Rule 702 “imposes a

special obligation upon a trial judge to ensure that any and all

scientific testimony is not only relevant, but reliable.”          Kumho

Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 147 (1999) (internal

quotation marks omitted). 20       In Daubert, the Court identified

five factors for use in evaluating the reliability of proposed

expert testimony:

     (1) whether the particular scientific theory “can be
     (and has been) tested”; (2) whether the theory “has
     been subjected to peer review and publication”; (3)

     20
       Pursuant to Rule 702, “[a] witness who is qualified as an
expert by knowledge, skill, experience, training, or education
may testify in the form of an opinion or otherwise” if the
following requirements are satisfied:

     (a) the expert’s scientific, technical, or other
     specialized knowledge will help the trier of fact to
     understand the evidence or to determine a fact in
     issue; (b) the testimony is based on sufficient facts
     or data; (c) the testimony is the product of reliable
     principles and methods; and (d) the expert has
     reliably applied the principles and methods to the
     facts of the case.

Fed. R. Evid. 702.



                                    51
     the “known or potential rate of error”; (4) the
     “existence and maintenance of standards controlling
     the technique’s operation”; and (5) whether the
     technique has achieved “general acceptance” in the
     relevant scientific or expert community.

See United States v. Crisp, 324 F.3d 261, 265-66 (4th Cir. 2003)

(quoting Daubert, 509 U.S. at 593-94).                   The Daubert test is

flexible; “[r]ather than providing a definitive or exhaustive

list, Daubert merely illustrates the types of factors that will

bear on the inquiry.”          Id. at 266.

     On April 30, 2010, the government alerted the appellants

that it intended to call Kohlmann as an expert witness with

respect to various aspects of Islamic extremism.                  Specifically,

it   was   anticipated     that     Kohlmann     would      testify   about    the

“meaning and context of various words and phrases used by the

defendants which are commonly used by persons practicing extreme

Islam”; the “structure and leadership of groups adhering to the

principles     of    Islamic    extremism”;     and   the   “manner    and    means

employed by extremist Islamic groups to recruit individuals and

the process of radicalization which occurs within such groups.”

J.A. 204-07.        The appellants sought to bar Kohlmann’s testimony,

asserting,     inter    alia,     that   the    prosecution     was   unable    to

satisfy the Daubert test.

     The trial court — after conducting a Daubert evidentiary

hearing and allowing ample opportunity for cross-examination of

Kohlmann   —    denied    the    pretrial      exclusion    motion    by   written

                                         52
opinion.      See United States v. Boyd, No. 5:09-cr-00216 (E.D.N.C.

Sept. 16, 2011), ECF No. 1443 (the “Daubert Opinion”).                                       The

court therein determined that Kohlmann’s proposed testimony was

both     reliable          and      relevant,       thus       satisfying       Rule     702’s

requirements.             To its credit, the court did not rule broadly

that all of Kohlmann’s potential testimony was relevant.                                     The

court instead made clear that it would not “allow testimony on

all    of    the    information           included      in    Kohlmann’s      very     lengthy

expert reports,” id. at 6, explaining that “the government is on

notice      that     only      expert      testimony         relevant    to   the     case   is

admissible         and    it     should    tailor       its    examination      of    Kohlmann

accordingly,”            id.   at   11.      The     trial      court    also   noted     that

questions about Kohlmann’s credentials and opinions were “ideal

fodder for vigorous cross examination.”                        Id. at 8.

       The trial court did not abuse its discretion in deciding

that Kohlmann’s proposed evidence satisfied Rule 702.                                The court

heard and considered testimony about Kohlmann’s credentials and

techniques and was convinced that he possessed “the requisite

knowledge, skill, experience, training, and education to testify

on various aspects of the trend of decentralized terrorism and

homegrown terrorism.”                Daubert Opinion 7.                 In so ruling, the

court       gave     particular           attention      to     the     Daubert       factors,

including      thorough          assessments       of    whether      Kohlmann’s       methods

were subject to peer review, his “consultation with others in

                                               53
the field,” and “whether or not his research findings [were]

based in a sound methodology.”              Id. at 9.

       The     trial    court’s      assessment        of    Kohlmann’s          credentials

fulfilled       its    gatekeeping       obligation         under    Daubert,          and   the

court did       not    err    in   deciding     that    Kohlmann’s         testimony         was

reliable as well as relevant to the issues to be presented.

Notably, we have previously approved of Kohlmann’s expertise in

terrorism matters, ruling that his testimony would “assist the

trier of fact to understand the evidence or to determine a fact

in issue.”        See United States v. Benkahla, 530 F.3d 300, 309

(4th Cir. 2008) (internal quotation marks omitted). 21                           There, the

trial evidence was also “complicated, touching by necessity on a

wide        variety    of     ideas,     terms,    people,          and     organizations

connected to radical Islam.”                Id. at 309.             We thus ruled that

the    trial     court       had   not   abused    its       discretion          in    deeming

“lengthy testimony about various aspects of radical Islam . . .

appropriate, and indeed necessary, for the jury to understand

the evidence and determine the facts.”                         Id. at 310 (internal

quotation       marks       and    punctuation    omitted).               That        reasoning

applies equally today, because the evidence in this case was

       21
       Our Benkahla analysis focused largely on the relevance of
Kohlmann’s testimony because, as Judge Wilkinson explained,
Kohlmann’s “qualifications were obviously substantial and the
district court acted well within its discretion in determining
that they were sufficient.” See Benkahla, 530 F.3d at 309 n.2.



                                           54
similarly        complex,     involving         the    testimony      of      multiple

coconspirators and informants.              The evidence in each case also

involved     terminology      and     concepts        that   were    likely     to    be

unfamiliar to jurors.         In such settings, the relevance of expert

testimony is quite evident.

                                           b.

      The appellants also challenge the trial court’s failure to

exclude Kohlmann’s testimony under Rule 403, maintaining that

its probative value was substantially outweighed by the risk of

unfair prejudice. 22        We apply a “highly deferential” standard of

review to such an issue, and a trial court’s “decision to admit

evidence over a Rule 403 objection will not be overturned except

under      the     most     extraordinary        circumstances,        where         that

discretion has been plainly abused.”                  United States v. Udeozor,

515 F.3d 260,    265    (4th    Cir.   2008)      (internal     quotation    marks

omitted).        We have emphasized that relevant evidence should only

be excluded under Rule 403 “when there is a genuine risk that

the emotions of a jury will be excited to irrational behavior,

and this risk is disproportionate to the probative value of the




      22
       Pursuant to Rule 403, a trial court “may exclude relevant
evidence if its probative value is substantially outweighed by a
danger of . . . unfair prejudice, confusing the issues, [or]
misleading the jury.”



                                           55
offered evidence.”             United States v. Siegel, 536 F.3d 306, 319

(4th Cir. 2008).

       Here, the district court carefully balanced — both before

and during trial — the relevance of Kohlmann’s testimony against

the potential prejudice arising therefrom.                      Although linking the

appellants          to     extremist      jihadist       groups     was        undoubtedly

prejudicial, it was not unfairly so.                     Indeed, the charges that

were lodged against the appellants meant that the prosecution

would necessarily seek to establish that link.                            See Benkahla,
530 F.3d    at    310     (rejecting    Rule    403    challenge       to   Kohlmann’s

testimony,         despite    potential     prejudice,      where       relevance    could

not be doubted and trial judge could decide that probative value

outweighed any prejudicial risk); United States v. Williams, 445
F.3d 724,    730    (4th    Cir.    2006)     (explaining          that,     though

prejudicial, “as is all evidence tending to show a defendant’s

guilt,”       the    challenged      evidence      was    nevertheless         admissible

because       the   risk     of   unfair   prejudice      did     not    “substantially

outweigh the probative value of the evidence” (emphasis added)).

In these circumstances, the court did not abuse its discretion

in overruling the appellants’ Rule 403 objections. 23


       23
        The appellants also assert that Kohlmann’s testimony was
irrelevant under Rules 401 and 402 because “[c]riminal behavior
must be judged by the conduct of individual defendants applied
to the particularized elements of the pertinent criminal
statute, not the characteristics of any class of defendants ‘as
(Continued)
                                            56
                                          2.

       Next,   Hassan    and     Yaghi   contend    that   several    prosecution

exhibits consisting of Facebook pages and the files embedded

therein — including videos hosted on YouTube (and maintained by

Google)    —    were     not     properly      authenticated.        Hassan    also

challenges,     on     hearsay    and     other    grounds,   two    videos   used

against him by the prosecutors.                First, he maintains that the

court erred in admitting a physical training video that he had

posted on a website called RossTraining.com.                    Second, Hassan

claims that a video seized from his cell phone by the FBI was

also erroneously admitted.

                                          a.

       The trial court ruled that the Facebook pages and YouTube

videos were self-authenticating under Federal Rule of Evidence

902(11), and thus that they were admissible as business records.

That    the    Facebook        pages     and   YouTube     videos    were     self-

authenticating business records was not, however, the end of the

trial court’s inquiry.           The court also required the government,

pursuant to Rule 901, to prove that the Facebook pages were

linked to Hassan and Yaghi.




a whole.’”    Br. of Appellant Sherifi 16.   To the extent that
assertion   constitutes  a   distinct  relevancy  challenge  to
Kohlmann’s testimony, it is rejected.



                                          57
       Rule    902(11)     authorizes      the       admission    in    evidence         of

records that satisfy the requirements of Rule 803(6)(A)-(C), “as

shown by a certification of the custodian . . . that complies

with    a   federal    statute    or   a   rule      prescribed    by    the    Supreme

Court.”       Rule 803(6), in turn, provides that business records

are admissible if they are accompanied by a certification of

their custodian or other qualified person that satisfies three

requirements:         (A) that the records were “made at or near the

time by — or from information transmitted by — someone with

knowledge”;      (B)    that   they    were      “kept     in    the    course      of   a

regularly      conducted    activity       of    a    business”;       and    (C)    that

“making the record was a regular practice of that activity.” 24

Turning to Rule 901, subdivision (a) thereof provides that, to

“establish that evidence is authentic, the proponent need only

present     ‘evidence    sufficient        to    support    a    finding      that   the

matter in question is what the proponent claims.’”                           See United

States v. Vidacak, 553 F.3d 344, 349 (4th Cir. 2009) (quoting

Fed. R. Evid. 901(a)).           Importantly, “the burden to authenticate

under Rule 901 is not high — only a prima facie showing is


       24
        The current version of Rule 803(6), quoted above, was
effective as of on December 1, 2011, several months after
completion of the trial.   The amendments to Rule 803 were not
substantive, however, but were part of a restyling of the Rules
of Evidence to make them more readily understandable and
consistent.



                                           58
required,”     and    a    “district      court’s        role    is     to    serve    as

gatekeeper    in     assessing    whether     the   proponent          has   offered    a

satisfactory       foundation    from    which     the    jury    could      reasonably

find that the evidence is authentic.”               Id.

     Hassan’s       and    Yaghi’s   Facebook       pages       were    captured      via

“screenshots,” taken at various points in time and displaying

Hassan’s     and     Yaghi’s     user     profiles        and     postings.           The

screenshots of the Facebook pages also included photos and links

to the YouTube videos.           On the Facebook pages, Hassan and Yaghi

had posted their personal biographical information, as well as

quotations and listings of their interests.                     Each Facebook page

also contained a section for postings from other users, on what

is called a “wall.”             Meanwhile, the videos in question were

retrieved     from        Google’s      server.           In     establishing         the

admissibility of those exhibits, the government presented the

certifications       of   records    custodians      of    Facebook       and     Google,

verifying that the Facebook pages and YouTube videos had been

maintained     as    business     records     in    the    course       of    regularly

conducted      business         activities.               According          to    those

certifications, Facebook and Google create and retain such pages




                                         59
and videos when (or soon after) their users post them through

use of the Facebook or Google servers. 25

       After evaluating those submissions, the trial court ruled

that the requirements of Rule 902(11) had been satisfied.                                 The

court then determined that the prosecution had satisfied its

burden      under    Rule   901(a)      by     tracking      the    Facebook     pages     and

Facebook      accounts      to    Hassan’s      and     Yaghi’s      mailing     and     email

addresses         via    internet         protocol          addresses.         In        these

circumstances,          there     was     no        abuse    of     discretion      in    the

admissions of any of the Facebook pages and YouTube videos.

                                               b.

       Turning to the physical training video uploaded by Hassan

to    RossTraining.com,          Hassan      maintains       that    the   trial    court’s

refusal      to     admit   his    own       related        postings   contravened        the

evidentiary “rule of completeness.”                         The rule of completeness

has its origins at common law, and is codified in Rule 106 of

the   Federal       Rules   of    Evidence.           Pursuant      thereto,     “[w]hen    a

writing or recorded statement or part thereof is introduced by a


       25
        The appellants’ contention that the Facebook and Google
certifications are insufficient because they were made for
litigation purposes several years after the postings occurred is
entirely unpersuasive.    It would make no sense to require a
records custodian to contemporaneously execute an affidavit
attesting to the accuracy of a business record each time one is
created or maintained, when there is no pending litigation or
need for such a certification.



                                               60
party, an adverse party may require the introduction at that

time    of    any    other        part    or    any     other       writing       or    recorded

statement          which     ought        in         fairness        to     be         considered

contemporaneously with it.”                     United States v. Moussaoui, 382
F.3d 453,       481     (4th    Cir.        2004)    (internal          quotation       marks

omitted).      As we have explained, a trial court, in applying the

rule    of    completeness,         may     allow       into       the    record        “relevant

portions      of    [otherwise]          excluded      testimony          which    clarify       or

explain the part already received,” in order to “prevent a party

from misleading the jury” by failing to introduce the entirety

of the statement or document.                   See United States v. Bollin, 264
F.3d 391,    414       (4th     Cir.    2001).         Nevertheless,            the    rule    of

completeness does not “render admissible . . . evidence which is

otherwise inadmissible under the hearsay rules.”                                United States

v. Lentz, 524 F.3d 501, 526 (4th Cir. 2008) (internal quotation

marks omitted).            Nor does the rule of completeness “require the

admission      of    self-serving,         exculpatory             statements      made     by    a

party which are being sought for admission by that same party.”

Id.

       The     physical         training         video       posted        by      Hassan        on

RossTraining.com           depicted       Hassan        in     a    series        of    physical

training workouts.           It opened with a series of quotations on the

video screen, such as “[t]here is no God but ALLAH and Muhammad

is his Messenger,” the “strong Muslim is better than the weak

                                                61
Muslim,” and “[l]et’s please ALLAH and train hard.”                                   Trial Ex.

399; J.A. Vol. XIV.              The training video concluded with the words

“support       our    troops,”      which      appeared       on   the    screen      above    an

Arabic phrase and an image of an assault rifle.                                   Id.      After

Hassan       had     uploaded      the      training    video      to     RossTraining.com,

other        users     of    the     website         posted    various          comments      and

questions,         some     of   which       were    critical      of     Hassan.        Hassan

responded to them with postings of his own, including an apology

for any controversy his training video had caused.                                Hassan then

posted additional statements about his beliefs and his support

of those troops fighting “for the truth.”                          J.A. 2377.         In one of

those        subsequent     postings,         Hassan    said       that    he    “do[es]      not

support terrorists.”               Id. 26    Hassan’s defense lawyer thus sought

to introduce into evidence — under the rule of completeness —



        26
         Hassan’s   assertion  that   he   “do[es]                              not     support
terrorists” was part of a lengthier statement:

        The troops I support are the ones who fight for truth,
        whether   he  is  Arab,   American,  Spanish,  Europe,
        whatever, it doesn’t matter as long as he fights for
        the truth. PS, I do not support terrorists.

J.A. 2377.         In posting his apology, Hassan asserted:

        Islam is a religion of peace but when attacked we
        fight back strong.   I will edit the video but will
        probably keep my religious beliefs . . . because part
        of my religious faith is to become strong and in
        healthy shape.

Id. at 2377-78.


                                                62
the follow-up statements posted by Hassan.             The court, however,

sustained the hearsay objection interposed by the prosecution

and excluded those statements.

     Hassan’s excluded statements, though possibly exculpatory,

do not fall within any hearsay exception that would authorize

their admission into evidence.          Nor was the jury likely to have

been confused or misled by their exclusion.                The court simply

ruled that Hassan’s follow-up postings on RossTraining.com could

not be used to establish the truth of any matter asserted —

specifically, to show that Hassan did not support terrorists.

That ruling was not an abuse of the court’s discretion.

                                   c.

     Hassan next challenges the prosecution’s use against him of

the video that the authorities had seized from his personal cell

phone.   The cell phone video showed Hassan firing a rifle at an

outdoor location near the Islamic Center in Raleigh.                     Hassan

maintains   that   the   cell   phone    video   was   irrelevant    to     the

prosecution’s case because it was not created until early 2009,

two years after he stopped having regular contact with Boyd.

Hassan also   contends    that,   even    if   relevant,    the   cell    phone

video was unduly prejudicial under Rule 403, because it shows

Hassan using a firearm and thereby could have caused the jury to

improperly associate Hassan with Boyd’s weapons arsenal.



                                   63
      Because       the     cell     phone      video        was    relevant       to   Hassan’s

weapons training with Yaghi, it was also relevant to whether

Hassan was yet involved — even in 2009 — in the ongoing Count

One conspiracy.            As for Hassan’s claim of prejudice, “[t]he mere

fact that the evidence will damage the defendant’s case is not

enough — the evidence must be unfairly prejudicial, and the

unfair prejudice must substantially outweigh the probative value

of the evidence.”            See Williams, 445 F.3d at 730.                        Put simply,

the cell phone video of Hassan firing a rifle did not present a

sufficient “danger of unfair prejudice” to warrant its exclusion

under   Rule        403.      Indeed,        at      least      one      government      witness

admitted that there was no reason to believe that Hassan’s mere

possession or firing of the rifle was illegal.                                 Moreover, there

was no suggestion that Hassan or Yaghi had participated in the

weapons    training         sessions       of     2009        or    in    the     creation     and

preservation of Boyd’s weapons arsenal.                            In these circumstances,

the   trial    court        did    not    err     in    its     ruling      with     respect    to

Hassan’s cell phone video.

                                                3.

      Hassan and Yaghi next contend that three witnesses gave

improper      lay    opinion       evidence        when       they       testified      to   their

understandings         of     what       Hassan        and    Yaghi       meant    by    certain

statements      or     on    particular         occasions.               The    following      are

challenged as erroneously admitted:                          (1) Boyd’s understanding of

                                                64
what Hassan and Yaghi meant in statements to Boyd during face-

to-face conversations and in email exchanges; (2) Dylan Boyd’s

understanding of why Hassan and Yaghi wanted to accompany the

Boyds on their 2007 trip to the Middle East; and (3) Jamar

Carter’s testimony regarding his understanding of Yaghi’s use of

the phrase “jihad.”

       Pursuant to Federal Rule of Evidence 701, a lay witness may

testify to opinions when such evidence is “(a) rationally based

on     the   witness’s    perception;        (b)      helpful    to     clearly

understanding the witness’s testimony or to determining a fact

in issue; and (c) not based on scientific, technical, or other

specialized knowledge within the scope of Rule 702.”                  Rule 701

thus   “allows   testimony    based   on     the    person’s    reasoning    and

opinions about witnessed events.”            United States v. Offill, 666
F.3d 168, 177 (4th Cir. 2011).             Lay witnesses are not entitled

to opine broadly or generally; rather, “lay opinion testimony

must be based on personal knowledge.”              United States v. Johnson,

617 F.3d 286, 292 (4th Cir. 2010).              In contrast to Rule 702,

which governs expert testimony, Rule 701 “permits lay testimony

relating to a defendant’s hypothetical mental state.”                   Offill,
666 F.3d at 177.     Applying those principles, we have ruled that

testimony    regarding    a   witness’s      understanding      of    what   the

defendant    meant   by   certain     statements       is   permissible      lay

testimony, so long as the witness’s understanding is predicated

                                      65
on his knowledge and participation in the conversation.                                         See,

e.g., United States v. Min, 704 F.3d 314, 325 (4th Cir. 2013);

Offill, 666 F.3d at 177-78.

          Having     evaluated       the       trial     court’s         admission        of    the

challenged lay opinion testimony, we are satisfied that none of

its       rulings    constituted          an    abuse       of    discretion.             In    each

instance, the lay testimony stemmed directly from the witness’s

conversations with Hassan and Yaghi, and was therefore based on

that witness’s perceptions.                    Furthermore, the testimony clearly

assisted the jury in understanding the appellants’ conversations

and statements.              Lay opinion testimony is particularly useful

when, as here, the terms and concepts being discussed, such as

“kuffar,”          “best     brothers,”         finding          “the        battlefield,”       and

“shahid,”          are     likely    to    be     unfamiliar            to     the   jury.        In

particular, the government introduced a substantial amount of

evidence      relating         to   the    coded      and    convoluted          communications

between the conspirators.                  In such circumstances, the witnesses

were entitled, under Rule 701, to explain their understandings

and impressions of Hassan’s and Yaghi’s statements and actions.

As    a    result,       the    court’s        rulings      with    respect          to   the    lay

evidence were not an abuse of its discretion.

                                                 4.

          Hassan     and     Yaghi    next       maintain         that        certain     evidence

admitted by the trial court constituted inadmissible hearsay.

                                                 66
Rule 801 of the Federal Rules of Evidence defines hearsay as any

statement that a “declarant does not make while testifying at

the current trial,” and that is offered “in evidence to prove

the truth of the matter asserted in the statement.”

       First, Hassan contends that Boyd’s testimony regarding a

conversation between Boyd and a shared acquaintance (the “mutual

contact”) of Hassan’s father and Boyd constituted multi-level

hearsay.       Boyd explained that the “mutual contact” advised him

that   Hassan’s       father    “believed          both    [Hassan         and   Yaghi]     had

travelled with [Boyd] to . . . try to get to a battlefield.”

J.A.    1760    (emphasis       added).             Hassan       maintains        that    this

statement      was    admitted       to    establish       that       he   had,    in     fact,

travelled      with    Boyd    to     the     Middle      East    with      the    hope     and

intention      of    making    it    to     the    battlefield.            The    government

contends to the contrary:                 that such testimony was not admitted

for the truth of the matter asserted, but simply to establish

Boyd’s understanding of why Hassan’s father was angry with Boyd,

thus providing context for a phone call between the two men.

       Boyd’s testimony about his phone conversation with Hassan’s

father was not inadmissible hearsay.                      Assessed in the context of

the other evidence, the prosecution elicited the testimony in

order to show the basis for Boyd’s belief that Hassan’s father

was angry with Boyd.                As the prosecution demonstrated, Boyd’s

interactions         with     the     elder        Hassan,       as    well       as     Boyd’s

                                              67
understanding of rumors in the Raleigh Islamic community about

the travel of Hassan and Yaghi to the Middle East in 2007, were

relevant at trial, in that they offered a plausible explanation

for the cessation of Boyd’s relationship with Hassan and Yaghi.

      Second, turning to a specific hearsay challenge interposed

by Yaghi, he maintains that a police detective’s testimony that

law   enforcement       began   to   investigate        Yaghi    in   2006      after

“receiv[ing] information from the Muslim community that [he] was

traveling     to   Jordan    . . .   with   the   intent    to    participate      in

jihad in Iraq,” J.A. 2256, constituted inadmissible hearsay.                       As

with Boyd’s testimony about the elder Hassan, the prosecution

contends    that    the     detective’s     testimony    was     simply   used    as

relevant background, and to explain the origins of the Yaghi

investigation.         Because Yaghi did not object at trial to the

detective’s        testimony      concerning       the     origins        of      the

investigation, we review Yaghi’s hearsay challenge solely for

plain error.       See United States v. Smith, 441 F.3d 254, 262 (4th

Cir. 2006).

      Under    plain    error    review,    an    appellate      court    may    only

correct an error when:          “(1) there is an error; (2) the error is

plain; (3) the error affects substantial rights; and (4) the

court determines, after examining the particulars of the case,

that the error ‘seriously affect[s] the fairness, integrity, or

public reputation of judicial proceedings.’”                    United States v.

                                       68
Williamson, 706 F.3d 405, 411 (4th Cir. 2013) (quoting United

States v. Olano, 507 U.S. 725, 732 (1993)).                                    The plain error

standard is thus a high bar that is difficult to clear.                                             To

establish     that      an    error     affected             his    substantial         rights,     an

appellant must demonstrate that “the error actually affected the

outcome     of    the       proceedings.”              Id.    (internal        quotation          marks

omitted).        Even if the first three prongs of plain error review

have been satisfied, an appellant must convince the reviewing

court     that        the     error     “seriously             affect[s]          the    fairness,

integrity,        or    public        reputation             of     judicial       proceedings.”

Olano, 507 U.S. at 732.

      Put    simply,         the      trial       court       did       not    plainly       err    in

admitting the detective’s testimony.                           In context, his statement

concerning        the       inception        of        the     Yaghi       investigation            was

presented        as    background       to    explain             how    the   law      enforcement

officer became involved in the case.                              The detective’s statement

also supports the inference, however, that some members of the

Muslim community of Raleigh believed that Yaghi had travelled

abroad with the hope of engaging in jihad, and that some in the

law enforcement community likewise thought that Yaghi had done

so.     Nevertheless, the government introduced a vast amount of

other    trial        evidence     to    that          effect.            Thus,    even      if    the

detective’s       statements          would   have           been       subject   to     a   hearsay



                                                  69
objection,        the    court’s     admission      thereof    would     not    satisfy

either of the final two prongs of plain error review.

                                            5.

     On July 27, 2009, well before trial, the government gave

notice     that     it    intended     to   use     evidence     it   had      collected

pursuant to FISA.            The appellants moved to suppress the FISA

evidence,       or,      alternatively,       for    disclosure        of     the   FISA

materials. 27      The district court, after an in camera and ex parte

review of the FISA materials, denied the appellants’ motion and

explained its reasoning.              See United States v. Boyd, No. 5:09-

cr-00216    (E.D.N.C.       June     22,    2011),   ECF   No.    1174      (the    “FISA

Opinion”).        Yaghi challenges the rulings embodied in the FISA

Opinion, asserting that the electronic surveillance orders were

not supported by probable cause because, when the orders were

issued in June 2007, there was no evidence that Yaghi was an

agent of a foreign power, as required by FISA.                              Yaghi seeks

disclosure of the FISA materials to support his contentions or,

in the alternative, asks that we review those materials de novo

to assess whether probable cause existed.




     27
         The FISA applications, as well as the electronic
surveillance orders issued by the FISA Court and any returns
filed in connection with them, are collectively referred to as
the “FISA materials.”



                                            70
     FISA established a detailed framework whereby the executive

branch     “could      conduct     electronic        surveillance       for       foreign

intelligence purposes without violating the rights of citizens.”

United States v. Hammoud, 381 F.3d 316, 332 (4th Cir. 2004) (en

banc), vacated on other grounds, 543 U.S. 1097 (2005).                            Subject

to      certain     exceptions         not        relevant      here,        “electronic

surveillance      of    a    foreign      power    or    its   agents       may   not   be

conducted unless the FISA Court authorizes it in advance,” and

“[e]ach application to the FISA Court must first be personally

approved     by     the      Attorney      General.”           United        States     v.

Squillacote,      221 F.3d 542,    553     (4th      Cir.    2000)    (internal

quotation    marks      omitted).          Where,       as   here,    the    target     of

electronic surveillance is a “United States person,” the FISA

Court

     may issue an order authorizing the surveillance only
     if the FISA judge concludes that there is probable
     cause to believe that the target of the surveillance
     is a foreign power or agent of a foreign power, that
     proposed minimization procedures are sufficient under
     the terms of the statute, that the certifications
     required by [50 U.S.C.] § 1804 have been made, and
     that the certifications are not clearly erroneous.

Id. (internal quotation marks omitted). 28



     28
        The FISA provisions, in pertinent part, define a “United
States person” as “a citizen of the United States, [or] an alien
lawfully   admitted  for   permanent  residence.”     50  U.S.C.
§ 1801(i). Yaghi, as a naturalized citizen of this country, is
a United States person.



                                             71
       FISA identifies several requirements for the government’s

use of information obtained pursuant to a FISA order, as well as

the essential procedures for challenging a prosecutor’s use of

such    information.           See       50    U.S.C. §    1806.        Under       those

procedures, a defendant may move to suppress evidence that was

“obtained or derived from such electronic surveillance,” where

the information was “unlawfully acquired” or “the surveillance

was not made in conformity with an order of authorization or

approval” under FISA.           Id. § 1806(e).            When faced with such a

suppression motion, “if the Attorney General files an affidavit

under oath that disclosure or an adversary hearing would harm

the national security of the United States,” id. § 1806(f), “the

district      court   must    review      in   camera     and   ex   parte    the    FISA

application and other materials necessary to rule,” Squillacote,
221 F.3d at 553.

       FISA    provides      that    a    district      court    may   only     divulge

“portions of the application, order, or other materials relating

to the surveillance . . . where such disclosure is necessary to

make    an     accurate      determination         of     the    legality      of    the

surveillance.”        50 U.S.C. § 1806(f); see United States v. Rosen,

447 F. Supp. 2d 538, 546 (E.D. Va. 2006).                       We have emphasized

that, where the documents “submitted by the government [are]

sufficient” to “determine the legality of the surveillance,” the



                                              72
FISA materials should not be disclosed.                  Squillacote, 221 F.3d

at 554.

      Because the Attorney General filed an appropriate affidavit

in this case, in response to the appellants’ motion to suppress,

the district court conducted an in camera and ex parte review of

the FISA materials and determined that there was probable cause

to support the FISA orders.                  The court then articulated and

correctly applied the principles established by FISA and our

precedent,     reviewing    the      FISA     materials       “de    novo    with    no

deference accorded to the . . . probable cause determinations,

but   with     a     presumption        of     validity        accorded      to      the

certifications.”        FISA    Opinion       15.      Moreover,      as    the    court

recognized, because the statutory application was properly made

and approved by a FISA judge, it carried a strong presumption of

veracity and regularity.             Id. at 14-15; see United States v.

Pelton, 835 F.2d 1067, 1076 (4th Cir. 1987).

      We    have    conducted     an    independent       review      of    the     FISA

materials    and    likewise    conclude        that    the    FISA    applications

demonstrated probable cause to believe that Yaghi was an agent

of a foreign power when the FISA orders were issued.                              Having

conducted    that    review,    we     are    satisfied       that    the   materials

submitted to the court by the government were sufficient to show




                                         73
that the FISA surveillance was proper.              We therefore decline to

order any further disclosure of the FISA materials. 29

                                        C.

     Having resolved the appellants’ evidentiary challenges that

bear on admissibility, we turn to their principal contention on

appeal:     that the evidence was insufficient to support their

various convictions.         At the close of the prosecution’s case-in-

chief, at the conclusion of the trial evidence, and after the

jury’s return of its verdicts, the appellants challenged the

sufficiency of the evidence.           The district court ruled that each

of their challenges was without merit, as articulated in the

court’s   opinions      of   October    10   and   December   1,   2011.   See

Sufficiency Opinion I; United States v. Boyd, No. 5:09-cr-00216

(E.D.N.C.   Dec.   1,    2011),   ECF    No.   1558   (“Sufficiency    Opinion

II”).




     29
        We have heretofore reviewed de novo a district court’s
determination that a FISA application established probable
cause. Squillacote, 221 F.3d at 554; Hammoud, 381 F.3d at 331.
Some of our sister circuits, however, have utilized a more
deferential standard of review. See, e.g., United States v. El-
Mezain,   664 F.3d 467,  567   (5th Cir.   2011)  (conducting
“independent in camera review” and applying abuse of discretion
standard); United States v. Abu-Jihaad, 630 F.3d 102, 130 (2d
Cir. 2010) (explaining that “FISA warrant applications are
subject to minimal scrutiny by the courts, both upon initial
presentation and subsequent challenge” (internal quotation marks
omitted)). We are satisfied that probable cause existed in this
case under any of these standards.



                                        74
       We review de novo a trial court’s denial of a motion for

judgment of acquittal.         See United States v. Osborne, 514 F.3d
377, 385 (4th Cir. 2008).              Applying that standard, it is well

settled that “[t]he verdict of a jury must be sustained if there

is substantial evidence, taking the view most favorable to the

[g]overnment, to support it.”                 Glasser v. United States, 315
U.S. 60,   80   (1942).        As    we    have    explained,          “substantial

evidence”     is   that   which   “a    reasonable         finder    of    fact   could

accept as adequate and sufficient to support a conclusion of a

defendant’s guilt beyond a reasonable doubt.”                   United States v.

Moye, 454 F.3d 390, 394 (4th Cir. 2006) (en banc) (internal

quotation marks omitted).           We examine “circumstantial as well as

direct evidence,” and remain mindful that “a conviction may rely

entirely on circumstantial evidence.”                 United States v. Bonner,

648 F.3d 209, 213 (4th Cir. 2011).                    In so doing, we accord

deference to “the jury’s resolution of all evidentiary conflicts

and    credibility     determinations.”              Id.      Simply       put,   “[a]

defendant challenging the sufficiency of the evidence faces a

heavy burden.”      Id. (internal quotation marks omitted).

       After our independent and de novo review of the voluminous

trial record, we are satisfied that the evidence presented was

sufficient to sustain the appellants’ various convictions.                         The

evidence,     though      largely      circumstantial,         was        nevertheless

substantial.       That evidence readily supports the determination

                                         75
that a rational finder of fact could (and in fact did) deem the

evidence adequate to support each conviction beyond a reasonable

doubt.

                                       1.

      We turn first to Yaghi, who challenges the sufficiency of

the   evidence   on    the    Count   One    and    Count   Two    conspiracies,

maintaining in particular that none of the evidence supports an

inference   that      he     agreed   to    participate     therein.         Yaghi

emphasizes that Boyd and his sons denied under oath entering

into any agreements with him, and he argues that it was not

otherwise   proved     that     he    had   entered     into      even   a   tacit

conspiratorial agreement.

      To convict Yaghi on Count One, the government was obliged

to prove:   (1) that he entered into a conspiracy; (2) that the

objective thereof was to provide material support or resources;

and (3) that he then knew and intended that such support or

resources would be used in preparation for, or in carrying out,

a separate conspiracy to murder, kidnap, or maim outside of the

United States.     See 18 U.S.C. § 2339A; United States v. Chandia,

514 F.3d 365, 372 (4th Cir. 2008). 30              With respect to the first


      30
       Although the Indictment alleged a series of overt acts in
furtherance of the Count One conspiracy, proof of the commission
of an overt act in a § 2339A conspiracy is not required by
statute.   See 18 U.S.C. § 2339A; see also Stewart, 590 F.3d at
114-16 (setting out elements of § 2339A without including overt
(Continued)
                                       76
element, the government was obliged to prove a conspiracy — that

is,   an      agreement    between   two    or    more   persons     to   engage   in

illegal activity.           See United States v. Burgos, 94 F.3d 849,

857-58 (4th Cir. 1996) (en banc). 31              Yaghi’s involvement in such

a conspiracy was adequately demonstrated if the evidence showed

“a slight connection between [him] and the conspiracy.”                       United

States v. Kellam, 568 F.3d 125, 139 (4th Cir. 2009) (internal

quotation marks omitted). 32           Furthermore, the “existence of a

tacit        or   mutual   understanding     is   sufficient    to    establish    a


act requirement); cf. supra note 2 (observing that                        appellants
asserted at trial that overt act was not required).                        The Count
Two conspiracy, by contrast, requires proof that at                        least one
overt act in furtherance thereof was committed within                     the United
States. See 18 U.S.C. § 956(a)(1).
        31
        The trial court instructed                 the   jury   on    the    law   of
conspiracy, explaining that

      [i]f a defendant understands the unlawful nature of a
      plan or scheme and knowingly and intentionally joins
      in that plan or scheme on one occasion, that is
      sufficient to convict him for conspiracy, even though
      the defendant hadn’t participated before and even
      though the defendant played only a minor part.

J.A. 3573-74.   The court also instructed that the prosecution
had no obligation to “prove that a conspiracy has a discrete,
identifiable organization structure.” Id. at 3573.
     32
        The conspiracy instructions emphasized that a defendant
can be a coconspirator “without knowing [the conspiracy’s] full
scope or all of its members, and without taking part in the full
range of its activities.” J.A. 3573. Moreover, the trial court
advised the jury that “[o]nce a defendant willfully joins in a
conspiracy,” he “is presumed to continue in that conspiracy
unless and until he takes affirmative steps to withdraw.”    Id.
at 3574.



                                           77
conspiratorial agreement, and proof of such an agreement need

not     be      direct    —     it    may    be    inferred     from    circumstantial

evidence.”        Id. (internal quotation marks omitted). 33

      On        the    second    element      of    the   Count     One    conspiracy,

“material support or resources” is defined as “any property,

tangible        or    intangible,       or    service,”       including    “currency,”

“training,”           “expert    advice      or     assistance,”        “weapons,”    or

“personnel.”             18   U.S.C.    § 2339A(b)(1). 34        The    third   element

required the government to establish that Yaghi acted “with the

knowledge or intent” that such material support or resources

would      be    used    to   commit    a    specific     violent      crime,   in   this

instance a violation of 18 U.S.C. § 956.                      See Stewart, 590 F.3d

at 113.

      Turning to the Count Two conspiracy, the government was

obliged to show that:                (1) Yaghi entered into a conspiracy; (2)

knowing and intending that the objective thereof was murder,


      33
       The court explained to the jury that a conspiracy “may be
proved wholly by circumstantial evidence,” J.A. 3572, which can
consist of “a defendant’s relationship” with other conspirators
and “the length of this association,” as well as “the
defendant’s attitude and conduct, and the nature of the
conspiracy,” id. at 3573.
      34
        The court further defined “training” as “instruction or
teaching designed to impart a specific skill as opposed to
general knowledge,” J.A. 3574-75, and defined “personnel” as
“one or more persons, which can include a defendant’s own
person,” id. at 3575.



                                             78
kidnapping,     or   maiming   outside     the   United   States;   (3)   the

conspiracy was entered into within the United States; and (4) a

conspirator committed an overt act in furtherance thereof within

the jurisdiction of the United States.            See 18 U.S.C. § 956(a);

United States v. Wharton, 320 F.3d 526, 538 (5th Cir. 2003).

     After our de novo assessment of the evidentiary record, we,

like the trial court, are satisfied that there was sufficient

evidence   to   support   each   of   Yaghi’s     conspiracy   convictions.

That evidence includes the following:

     •     In 2006, Yaghi sought           out Boyd at an Islamic
           center in Durham to ask          about Boyd’s experiences
           in Afghanistan.   Yaghi         and Boyd became friends,
           and Yaghi shared Boyd’s         beliefs in the necessity
           of violent jihad;

    •      In the fall of 2006, Yaghi travelled to Jordan,
           seeking   to  reach   the   battlefield.      Yaghi
           maintained contact with Boyd during the trip;

    •      Prior to and during his 2006 trip to Jordan,
           Yaghi discussed violent jihad with Boyd.  Before
           his departure, Yaghi asked Boyd how and where he
           could find the “best brothers,” and mentioned
           “finding a wife.”       Those terms were coded
           references for seeking others who shared Yaghi’s
           beliefs in violent jihad and could help Yaghi
           make his way to the battlefield;

    •      After returning from his 2006 trip to Jordan,
           Yaghi   brought   Hassan   to Boyd’s   home,   thus
           recruiting    another    man  to   the    terrorism
           conspiracies;

    •      Yaghi thereafter again sought Boyd’s assistance
           in travelling to the Middle East, and Boyd
           purchased plane tickets for Yaghi and Hassan to
           fly to Israel in the summer of 2007;


                                      79
    •    In 2007, as he prepared to travel to the Middle
         East with Hassan, Yaghi indicated a “readiness to
         join” Boyd in waging violent jihad;

    •    Yaghi flew to the Middle East with Hassan in 2007
         with the hope of engaging in violent jihad.
         Yaghi and Hassan were denied entry into Israel
         and were unable to reach the battlefield.     The
         men thereafter returned to the United States;

    •    Yaghi and Hassan made unsuccessful efforts to
         contact Boyd while they were in the Middle East
         in 2007;

    •    Yaghi facilitated an introduction between Boyd
         and defendant Jude Kenan Mohammad in 2008.
         Coupled with Mohammad’s subsequent departure for
         Pakistan and his “insistence” on finding “a way
         to the battlefield,” this evidence shows that
         Yaghi recruited Mohammad into both conspiracies.
         See Sufficiency Opinion I at 17; 35

    •    Yaghi posted messages on Facebook promoting his
         radical and violent jihadist beliefs.       Those
         postings continued after Yaghi’s contacts with
         Boyd diminished, justifying the jury’s finding
         that Yaghi and Hassan — independent of Boyd —
         continued to engage in initiatives in furtherance
         of the conspiracies; and

    •    In late 2007, Yaghi made a speech to an Islamic
         group in Raleigh, advocating that its members
         consider violent jihad.    From such statements,
         and from Yaghi’s efforts to convert others to his
         beliefs in violent jihad, the jury was entitled
         to find Yaghi’s continuing participation in the
         conspiracies.




    35
       In referencing the opinions of the district court on the
sufficiency issues, we do not accord any deference to the
court’s analysis; we quote those opinions only where we agree
that they are supported by the record.



                              80
      The trial evidence fully supports the jury’s finding that

Yaghi believed in violent jihad and acted on those beliefs in

concert with coconspirators.                   Yaghi understood and acquiesced in

the   objectives       of    the       Count    One       and    Count    Two     conspiracies,

i.e.,     providing         material       support           and      resources         for,     and

committing acts of murder outside the United States.                                    Moreover,

numerous    overt      acts    were        undertaken           in    furtherance        of     each

conspiracy, including Yaghi’s 2007 trip to the Middle East and

his   efforts     to    recruit         others        into      the    conspiracies.             The

verdict against Yaghi must therefore be sustained.

                                                2.

      Sherifi       challenges            each        of        his      five      convictions,

maintaining that, at best, the trial evidence reflected only his

religious and political beliefs, and perhaps his approval of the

misdeeds    of    others.          In     addition         to     proving       that    Sherifi’s

conduct    fulfilled         the       elements       of     the      Counts      One    and     Two

conspiracies,       the      government             was     required        to     satisfy       the

elements of      the    other          charges      lodged        against    Sherifi.           With

respect    to    Sherifi’s         fifth       offense       of      conviction,        the    Count

Eleven    conspiracy,        the       government          was     obliged       to     show    that

Sherifi    entered      into       a    conspiracy         to     kill    federal       employees

engaged    in    the   performance             of    their       official        duties,       and   a

conspirator committed an overt act in furtherance thereof.                                       See

18 U.S.C. § 1117.            As to Counts Four and Eight — the firearms

                                                81
charges —     the   prosecution     was      required    to   “present   evidence

indicating that the possession of a firearm furthered, advanced,

or helped forward a crime of violence.”                 United States v. Khan,

461 F.3d 477,   489   (4th   Cir.   2006)    (internal      quotation   marks

omitted).     Count Four alleged that Sherifi possessed a firearm

on June 10, 2009, in furtherance of the Count Two conspiracy,

and Count Eight alleged that he possessed a firearm on July 7,

2009, also in furtherance of the Count Two conspiracy.

      Substantial     evidence     supports       each    of    Sherifi’s    five

convictions, beginning with the following that relates to his

involvement in the Count One and Count Two conspiracies:

      •      In 2008, Sherifi grew close to Boyd, visiting in
             Boyd’s home and spending time with Boyd’s family.
             In discussions with Boyd, Sherifi confirmed his
             adherence to the violent jihadist ideology he
             shared with Boyd, plus the need to act in
             accordance therewith;

      •      Sherifi openly advocated his disdain for the laws
             and government of the United States, believing
             Shari’ah to be the true law;

      •      In 2008, Sherifi travelled to Kosovo, advising
             associates in Raleigh that he was going there to
             be closer to the battlefield;

      •      Sherifi talked with Boyd and others in Raleigh
             about his efforts to join violent jihadist
             efforts abroad, as well as his attempts to
             radicalize and recruit Sergeant Weeks;

      •      While in Kosovo, Sherifi participated in firearms
             training with like-minded individuals.    At one
             point, Sherifi was in contact with persons who



                                        82
            were considering Camp Bondsteel — where Weeks was
            stationed — as a target for jihad;

     •      Sherifi believed that jihad “was just murderous
            acts against innocent soldiers and civilians”;

     •      After returning to the United States, Sherifi
            assisted Boyd in preparing a bunker under Boyd’s
            home to conceal Boyd’s weapons arsenal;

     •      Sherifi participated in Boyd’s efforts to raise
            money to support violent jihadist causes, and
            gave Boyd $500 in cash to that end; and

    •       While back in the United States, Sherifi made
            efforts to raise funds to purchase “farmland in
            Kosovo   from  which   to   launch off  to  the
            battlefield” in Kosovo, Syria, and elsewhere.
            See Sufficiency Opinion I at 21.

    The foregoing evidence readily satisfies the elements of

the Count One and Count Two conspiracies as to Sherifi.              Sherifi

wilfully partook in those conspiracies, and sought to provide

money and personnel to support violent jihadist causes, in this

country and abroad.     Even more so than Yaghi and Hassan, Sherifi

advocated   his   extreme   and   violent   beliefs    to   Boyd   and   other

members of the conspiracy, demonstrating his intention to act on

those beliefs.    The evidentiary record shows that a multitude of

overt acts were committed in furtherance of the conspiracies,

including   the   weapons   training     sessions,    the   construction    of

Boyd’s weapons bunker, travel abroad, and consistent efforts to

join violent jihadist battlefields.         The verdict against Sherifi

on Counts One and Two must therefore be sustained.



                                    83
     The evidence supporting Sherifi’s conviction on the Count

Eleven conspiracy included the following:

     •     In June 2008, Sherifi expressed to Boyd his
           willingness to wage violent jihad in the United
           States if unable to do so abroad;

     •     While   in    Kosovo,   Sherifi    discussed the
           possibility of targeting the American military
           post at Camp Bondsteel for violent jihad;

     •     In 2009, Boyd shared his plans to attack the
           Marine Corps Base at Quantico with Sherifi, who
           readily agreed to participate;

     •     Sherifi   told   Boyd    about   his   experiences
           delivering goods to Fort Bragg, explaining how a
           person could easily gain entry into an American
           military facility as a truck driver; and

    •      Boyd proposed kidnapping a Marine officer and
           took steps in connection with the Count Eleven
           plot, including touring Quantico and conducting
           research about the base.

     As   with   the   Count   One   and   Count   Two   conspiracies,   the

evidence of Sherifi’s agreement with Boyd to participate in an

attack on Quantico is sufficient to support his Count Eleven

conviction.      Cf. In re Terrorist Bombings of U.S. Embassies in

E. Africa, 552 F.3d 93, 113 (2d Cir. 2008) (deeming evidence

sufficient to sustain § 1117 conviction).           The evidence is more

than adequate to support a rational fact-finder’s determination

that Sherifi knowingly joined Boyd in a plot to target Quantico

for an attack, and that overt acts were committed in furtherance




                                     84
thereof.        Sherifi’s conviction on the Count Eleven conspiracy

must therefore also be sustained.

     Turning to Sherifi’s convictions on the firearms charges,

those too must be upheld, given the prosecution’s evidence that

Sherifi     participated            in    weapons      training          sessions        in   North

Carolina on June 10 and July 7, 2009, where Boyd taught military

tactics and weaponry skills in preparation for violent jihad.

There     was    substantial             evidence      to    support          a   finding       that

Sherifi, on both of those occasions, possessed and used at least

one firearm for training purposes, in furtherance of the Count

Two conspiracy.              Sherifi’s convictions on Counts Four and Eight

are therefore also sustained.

                                                 3.

     Hassan, who was convicted of the Count One conspiracy only,

maintains that there was a dearth of evidence, testimonial or

otherwise,           showing    that        he   entered          into    a       conspiratorial

agreement       with        anyone.         Hassan    emphasizes          that      he    was    not

involved        in     any     of     the    audio      recordings            introduced        into

evidence, and that the FBI informants neither interacted with

Hassan nor heard Boyd mention him.

     Reviewing the evidence de novo and acknowledging that the

evidence        against        Hassan       is   not        as     overwhelming          as     that

implicating           the     other       appellants,            there    was       nevertheless

substantial evidence proving that Hassan was involved in the

                                                 85
Count     One   conspiracy. 36   The    evidentiary   support   for   his

conviction includes the following:

     •      Beginning in 2006 and continuing through mid-
            2007, Hassan maintained regular contact with
            Boyd, often meeting at the Blackstone Halal
            Market;

     •      In 2006 and 2007 Boyd was stockpiling weapons and
            surrounding himself with like-minded individuals
            called “good brothers.”     Those brothers shared
            the view that the killing of non-Muslims was a
            prescribed obligation.    Yaghi and Hassan shared
            Boyd’s beliefs in the necessity of violent jihad;

     •      Seeking a jihadist battlefield, Yaghi travelled
            to Jordan in the fall of 2006.        While there,
            Yaghi maintained contact with Hassan, all the
            while expressing the hope that Hassan would make
            it to the battlefield.       Hassan also “offered
            veiled encouragement to defendant Yaghi while he
            was   on   this   expedition”    overseas.     See
            Sufficiency Opinion I at 12;

     •      In early 2007, Yaghi and Hassan sought Boyd’s
            assistance in obtaining plane tickets to travel
            to the Middle East;

     •      Before departing for the Middle East in 2007,
            Hassan and Yaghi sought Boyd’s advice, including
            methods of overseas travel to avoid detection.
            Boyd had discussions with Hassan “about killing
            and maiming.” Id. at 13;



     36
       That Hassan was acquitted of the Count Two conspiracy is
not accorded any weight in our analysis.    Even if that verdict
is inconsistent with the guilty verdict on Count One, a jury is
permitted to return an inconsistent verdict if it sees fit to do
so. See United States v. Powell, 469 U.S. 57, 63 (1984). The
question before us relates solely to the Count One conspiracy
and whether — viewed in the light most favorable to the
prosecution — that charge was properly proven against Hassan.



                                   86
•   Hassan and Yaghi trained with weapons prior to
    their 2007 trip overseas as “part of their
    continued training” for violent jihad.  Id. at
    20.

•   During a drive with Boyd in 2007, Hassan
    brandished a .22 caliber rifle, which Hassan and
    Yaghi said they had purchased for training and
    target practice;

•   In   2007,  exchanges   between Yaghi   and Boyd
    indicated that Boyd, who was experienced on the
    battlefield, validated the like-mindedness of
    Yaghi and Hassan. As the trial court related, a
    “readiness to join” Boyd “reasonably could be
    concluded” on Hassan’s part. Id. at 12;

•   Using plane tickets purchased through Boyd,
    Hassan travelled with Yaghi in 2007 to the Middle
    East, and sought to enter Israel and Palestine;

•   Boyd advised his associates in Raleigh that he
    had asked Hassan and Yaghi to go overseas to
    engage in violent jihad;

•   After   arriving in the Middle East, Hassan and
    Yaghi   sought on several occasions to contact
    Boyd;

•   Following his return from the 2007 Middle East
    trip with Yaghi, Hassan’s contacts with Boyd
    diminished   substantially.     Another  set   of
    initiatives was then undertaken by Yaghi and
    Hassan that, as the trial court explained,
    “subscribed to [tenets] of violent jihad espoused
    by Daniel Boyd.” Id. at 19;

•   Hassan’s postings on Facebook and other social
    media confirmed his beliefs in violent jihad and
    demonstrated his desire to further the violent
    causes and ideology espoused by Boyd and others;

•   The physical training video that Hassan posted on
    RossTraining.com   showed  his   determination to
    train physically for violent jihad;



                         87
     •         Hassan showed Jamar Carter videos of car bombings
               and offered praise for the people fighting in
               such a manner.    Hassan’s view of jihad “deemed
               suicide bombings righteous.” Id. at 19;

     •         Hassan’s nefarious intentions were substantiated
               when,   in  January  2009,  he   “instructed  his
               paramour to remove his postings on his Facebook
               page” as well as “postings on ‘Muslim Gangsta For
               Life,’” which endorsed his radical ideology. Id.
               at 23;

     •         Hassan had ties to Anwar al-Awlaki and sought al-
               Awlaki’s counsel in early 2009 on an important
               matter; and

     •         Hassan’s connection to al-Awlaki, coupled with
               Kohlmann’s   explanation   of  al-Awlaki’s   far-
               reaching influence in the “development of home-
               grown terrorists,” id. at 23-24, show that Hassan
               “endorsed, collected and distributed preachings
               [that] repeatedly called for Jihad against the
               United States.” Id. at 25.

     In    these    circumstances,       there     was     substantial      evidence

proving that       Hassan    joined    and    agreed     to   participate    in    the

Count    One    conspiracy    and     that,   in   fact,      he    participated    in

multiple overt acts in furtherance thereof.                        As a result, the

trial evidence supports Hassan’s conviction on the Count One

conspiracy, and his contention to the contrary is rejected.

                                         D.

     Before turning to the various sentencing issues presented

here, I will exercise a point of personal privilege with respect

to the investigation and prosecution of this important case.

The trial record reveals that the appellants strove to conceal

their nefarious activities from outsiders uncommitted to violent

                                         88
revolution around the world, habitually congregating in secret

to    discuss   their    plans     and   to    reinforce,      in     the   manner   of

zealots,    each    other’s        resolve.          That    the     conspiracy      was

infiltrated and almost all of its cohorts arrested before they

could bring their criminal schemes to fruition should in no way

inspire the conclusion that the appellants have been prosecuted

for merely harboring ideas, convicted of nothing more than an

Orwellian “thoughtcrime.”

       To the contrary, the evidence reveals that the appellants

are   dangerous    men   who     freely    and       frequently      exercised     their

constitutional      right     to    speak,      to     be    sure,    but    who    also

demonstrated a steadfast propensity towards action.                         Before the

appellants’ actions could escalate to visit grievous harm upon

the government, other countries, or innocent civilians, the FBI

and its associates timely intervened.                   The laudable efforts of

law enforcement and the prosecutors have ensured that, on this

occasion at least, we will not be left to second-guess how a

terrorist attack could have been prevented.

       Absent the long reach of the federal conspiracy statutes,

the government would have been forced to pursue the appellants

with one hand tied behind its back.                   No such constraint served

to hinder the investigation and prosecution of the appellants,

however,    and    we   are   reminded        once    more   that     the   charge    of

conspiring to commit a federal crime has yet to relinquish its

                                          89
well-earned reputation as — in the words of Learned Hand — the

“darling     of    the   modern     prosecutor’s               nursery.”          Harrison     v.

United States, 7 F.2d 259, 263 (2d Cir. 1925).                                    Judge Hand’s

profound observation is as true now as it was nearly ninety

years ago.

      Over the course of the modern legal era, the pursuit of

federal conspiracy convictions has doubtlessly been a boon to

United     States      Attorneys.             And       it     is    eminently       fair      and

reasonable to say that the implementing statutes — particularly

those that dispense with the commission of an overt act as an

element of the crime — sometimes paint with a broad brush.                                     Cf.

Krulewitch v. United States, 336 U.S. 440, 450 (1949) (Jackson,

J.,   concurring)        (“[T]he    conspiracy               doctrine      will    incriminate

persons on the fringe of offending who would not be guilty of

aiding   and      abetting     or   of    becoming            an    accessory,      for     those

charges only lie when an act which is a crime has actually been

committed.”).          But    our   system         of   government         and    law    reposes

great and solemn trust in federal prosecutors to exercise their

discretion        as   instruments       of    right          and   justice,       and    it    is

therefore “for prosecutors rather than courts to determine when

to use a scatter gun to bring down the defendant.”                               Id. at 452.

      Indeed, the societal utility of conspiracy prosecutions as

a   weapon     against       evildoers        is    manifest         not    merely       in    the

substantive elements of the offense, but also in the procedural

                                              90
mechanisms enabling its ready proof, even against those only

marginally involved.       See, e.g., Fed. R. Evid. 801(d)(1)(E) (“A

statement . . . is not hearsay [that] was made by the party’s

coconspirator during and in furtherance of the conspiracy.”).            A

person intending to only be “in for a penny,” with the slightest

connection to an established conspiracy, actually risks being

“in for a pound.”     It is somewhat unique in this case that Boyd,

the prosecution’s star witness, was also the ringleader of the

conspiracies.       This    was   thus   a   top-down    prosecution   of

conspiracy offenses, with Boyd and his sons — having departed

the dock and ascended the witness stand — implicating others

more peripherally involved.        That fact matters not, however, in

the context of the criminal culpability of these appellants.

Put succinctly, the specter of federal criminal liability cannot

help but serve as an intense deterrent to those who otherwise

would be bent on violence.

     We have faithfully applied the well-settled principles of

conspiracy law in this case, both in letter and in spirit.              In

so doing, we have come to the ineluctable conclusion that the

government      legitimately      and    appropriately    charged      the

appellants, and the convictions it thereby obtained are without

infirmity.




                                    91
                                                     IV.

     Finally, having rejected all challenges to the appellants’

convictions,       we       turn          to       their    contentions             concerning        the

sentences imposed by the district court.                                     The court announced

those     sentences             during         a    January       13,        2012     hearing,        and

thereafter filed a sentencing opinion as to each appellant.                                           See

United    States       v.       Boyd,      No.      5:09-cr-00216            (E.D.N.C.        Jan.    18,

2012), ECF No. 1653 (the “Sherifi Sentencing Opinion”); United

States v. Boyd, No. 5:09-cr-00216 (E.D.N.C. Jan. 18, 2012), ECF

No. 1654 (the “Hassan Sentencing Opinion”); United States v.

Boyd, No. 5:09-cr-00216 (E.D.N.C. Jan. 18, 2012), ECF No. 1655

(the “Yaghi Sentencing Opinion”).

                                                     A.

     Hassan,       who          was       convicted          of       solely      the       Count     One

conspiracy,       had       a    base      offense         level      of     33     under     the    2011

edition    of    the     Sentencing                Guidelines.          Because         the   district

court    deemed    Hassan            to   be       subject       to    the    enhancement           for    a

“federal crime of terrorism” under Guidelines section 3A1.4 (the

“terrorism enhancement”), his offense level increased by twelve

levels     to     45.             The      court          then     applied          two     additional

enhancements to Hassan — a three-level adjustment for having

selected victims on the basis of their religion, ethnicity, or

national        origin,          see       id.        § 3A1.1(a)             (the     “hate         crime

enhancement”),          and      a    two-level            adjustment         for    attempting           to

                                                     92
obstruct justice by asking his paramour to delete Facebook and

other internet postings, see id. § 3C1.1 — resulting in a total

offense    level   of    50.        The    court       declined        to   grant      Hassan’s

request for a four-level “minimal participant” reduction under

Guidelines section 3B1.2.             With the offense level of 50 and the

terrorism enhancement’s automatic criminal history category of

VI,   Hassan’s     advisory      Guidelines         range        was    life      in    prison.

Nevertheless,      § 2339A(a)       of     Title       18   provides        for    a    maximum

penalty of only fifteen years.                    Thus, Hassan’s advisory range

fell to 180 months (fifteen years), which was the very sentence

imposed.

      After applying both the terrorism enhancement and the hate

crime enhancement to Yaghi, the sentencing court determined that

his   adjusted     offense     level       was    48     and     his    criminal        history

category was VI.         The resulting advisory Guidelines ranges were

180 months for the Count One conspiracy and life imprisonment

for the Count Two conspiracy.                   The court sentenced Yaghi to 180

months on Count One and to a concurrent sentence of 380 months

on Count Two, for an aggregate sentence of 380 months.

      Sherifi,     who   was    convicted         of     the     Count      One,       Two,   and

Eleven    conspiracies,        plus       the    Count      Four    and      Eight      firearm

offenses,    received     the    terrorism         enhancement,             the   hate    crime

enhancement,       and    a     three-level            enhancement          for     targeting

government     officers        or     employees             as     victims,        see        USSG

                                            93
§ 3A1.2(a).       The court calculated Sherifi’s advisory Guidelines

ranges as follows:        180 months (the statutory maximum) on Count

One; life in prison on Count Two; 60 months (consecutive to any

other sentence) on Count Four; 300 months (consecutive to any

other sentence) on Count Eight; and life in prison on Count

Eleven.        Rather   than   a   life    sentence,    the    court      imposed    an

aggregate sentence of 540 months. 37

       On appeal, each of the appellants challenges the sentencing

court’s application of the terrorism enhancement.                      In addition,

Hassan contends that the court erred in refusing to grant his

request for a minimal participant reduction.                       Meanwhile, Yaghi

and Sherifi challenge the substantive reasonableness of their

sentences.

                                           B.

                                           1.

       The   primary    sentencing        issue   pursued     by    the   appellants

relates to the district court’s application of the terrorism

enhancement.       More specifically, each appellant contends that

the    court    clearly   erred     in     finding   that     he     possessed      the

specific intent necessary for application of that enhancement.

In    assessing    whether     a   court    committed    procedural        error     by

       37
        Sherifi was sentenced to concurrent 180-month terms on
Counts One, Two, and Eleven; a consecutive 60-month term on
Count Four; and a consecutive 300-month term on Count Eight.



                                           94
improperly calculating the advisory Guidelines range, we review

its    “legal     conclusions    de    novo    and    its   factual        findings   for

clear error.”          United States v. Lawing, 703 F.3d 229, 241 (4th

Cir. 2012).

       The terrorism enhancement has two components.                            The first

bears    upon     a    defendant’s    offense    level:        If    the    offense    of

conviction       “is    a   felony    that    involved,     or      was    intended    to

promote, a federal crime of terrorism,” the applicable offense

level increases by twelve levels or to a minimum of level 32.

See USSG        § 3A1.4(a).     The    second    component       of       the   terrorism

enhancement results in a criminal history category of VI — the

maximum under the Guidelines.                Id. § 3A1.4(b).         For purposes of

the enhancement, the phrase “federal crime of terrorism” has the

meaning specified in 18 U.S.C. § 2332b(g)(5).                       Id. § 3A1.4 cmt.

n.1.    Thus, a “federal crime of terrorism” is an offense that

       (A) is calculated to influence or affect the conduct
       of government by intimidation or coercion, or to
       retaliate against government conduct; and

       (B) is a violation of [an enumerated statute].

18     U.S.C.    § 2332b(g)(5).         In     this    case,     the       statutes    of

conviction for Count One (18 U.S.C. § 2339A) and Count Two (18

U.S.C. § 956(a)) are among those enumerated in § 2332b(g)(5)(B)

and, as a result, satisfy the second prong of the definition of a

“federal crime of terrorism.”            Thus, only the first prong of the




                                         95
definition — § 2332b(g)(5)(A)’s specific intent requirement —

is implicated here.

       As we explained in our series of Chandia decisions, a court

deciding       whether    to     impose   the    terrorism          enhancement         must

“resolve       any    factual     disputes      that     it     deems      relevant      to

application      of    the     enhancement,”     and     then,      if   it     finds   the

requisite intent, “should identify the evidence in the record

that supports its determination.”               United States v. Chandia, 514
F.3d 365, 376 (4th Cir. 2008) (“Chandia I”); see also United

States    v.     Chandia,      395   F.   App’x.       53,    56    (4th       Cir.   2010)

(“Chandia II”) (unpublished); United States v. Chandia, 675 F.3d
329, 331 (4th Cir. 2012) (“Chandia III”).                      In his first appeal,

we    affirmed       Chandia’s    convictions      but       vacated     his    sentence,

remanding for fact finding as to whether he possessed the intent

required   for       application     of   the   terrorism          enhancement.         See

Chandia I, 514 F.3d at 376.               We also vacated and remanded in

Chandia’s second appeal, explaining that the sentencing court

had    “again        concluded    that    Chandia       deserved         the    terrorism

enhancement      . . .    without     resolving     relevant        factual      disputes

. . . and without explaining how the facts it did find related

to Chandia’s motive.”             Chandia II, 395 F. App’x. at 54.                      The

court complied with our mandate in the subsequent resentencing

proceedings, finally prompting our affirmance in Chandia’s third

appeal.    See Chandia III, 675 F.3d at 331-32.                      Here, abiding by

                                          96
our directives in Chandia I and Chandia II, the district court

resolved the relevant factual disputes and identified, as to

each appellant, the evidence that supported an individualized

application of the terrorism enhancement.           See Hassan Sentencing

Opinion   8   n.5;   Yaghi      Sentencing      Opinion    4    n.5;       Sherifi

Sentencing Opinion 3 n.5. 38

     Beginning   with   the    sentencing    court’s      determination       that

Hassan possessed the intent necessary for application of the

terrorism enhancement, the issue is whether the court erred in

ruling that Hassan’s actions were “calculated to influence or

affect the conduct of government by intimidation or coercion, or

to   retaliate   against      government    conduct.”          See   18     U.S.C.

§ 2332b(g)(5)(A).       The    court    found    that     Hassan     had    built

relationships with Yaghi and Boyd “based on their shared view of

Islam, including the goal of waging violent jihad in various

parts of the world.”          Hassan Sentencing Opinion 8 n.5.                 The

court explained that Hassan “became part of a loose group of

conspirators whose goal was to kill non-Muslims, specifically


     38
        Because the appellants’ sentencing proceedings were
conducted prior to the issuance of our Chandia III decision, the
district court did not have the benefit of our ruling that “a
preponderance of the evidence is the appropriate standard of
proof for establishing the requisite intent for the terrorism
enhancement.”    See 675 F.3d at 339.       Being appropriately
cautious, the court applied the more stringent “clear and
convincing evidence” standard.



                                       97
those they believed were living unjustly in Muslim lands.”                                          Id.

To further support its finding on specific intent, the court

turned to the record, identifying, in particular, the following:

that Hassan shared Boyd’s view that jihad imposed an obligation

on   Muslims      of      “physically          helping          with     the       resistance       or

fighting against . . . the NATO forces in Afghanistan or Iraq,

or   anyplace,       really,”       J.A.       1549;          Hassan’s      2007    trip       to   the

Middle East with Yaghi, for the purpose of finding “those who

could assist him and defendant Yaghi to join the mujahideen,”

Hassan    Sentencing        Opinion        8    n.5;          that    Hassan       and   Yaghi,      in

advance of their 2007 trip to the Middle East, “brandished a

firearm    to    Daniel      Boyd    in        veiled         reference       to    their      shared

goals,”   id.;       Hassan’s      role        in        advancing     “jihadist         propaganda

including the teachings of Anwar al-Awlaki,” as well as Hassan’s

efforts   to     create      and    disseminate               “his    own    rhetoric”         on   the

internet, id.; and that Hassan was “trying to offer himself as a

fighter” and supporting terrorism and extremism by “attempting

to be a part of it on the battlefield, and supporting those who

would,”    J.A.      3794.         Premised              on    that    evidence,         the    court

properly found that Hassan possessed “the motive and intent to

influence       or     affect       the        conduct           of     the    government           by

intimidation         or    coercion            or        retaliate       against         government

conduct.”       See id.



                                                    98
     In     its    sentencing           of    Yaghi,      the    district      court       also

conducted a detailed analysis, finding by clear and convincing

evidence that he possessed the specific intent necessary for the

terrorism      enhancement.             The       court   observed     that        Yaghi    had

initiated a corrupt relationship with Boyd when he “sought out”

Boyd at an Islamic center in Durham “to learn more about . . .

Boyd’s time in Afghanistan and presumably to learn more about

traveling abroad to commit violent jihad.”                             Yaghi Sentencing

Opinion    4   n.5.        As     further         proof   that    Yaghi’s     conduct       was

calculated to influence or affect the conduct of government by

intimidation or coercion, the court relied on his travels in

2006 and 2007 to the Middle East, each time seeking, in the

court’s words, “to engage in violent jihad.”                            Id.        The court

determined that Yaghi’s communications to Boyd, as well as his

postings on Facebook, “evidence[d] his intent to wage violent

jihad and acceptance of radical Islam.”                         Id.   Moreover, Yaghi’s

travels   in      the    Middle    East,          his   relationships       with    Boyd    and

Hassan,    and     his    advocacy           of    violent    jihad   on     the     internet

“through raps and other postings,” convincingly demonstrated his

intent    to   participate         in    conduct        calculated     to    influence       or

affect government.          Id.       During Yaghi’s sentencing hearing, the

court    observed        that   his      conduct        had   gone    “beyond       words    to

actions,” and that, despite Yaghi’s “very limited resources, [he

still went] back over and he trie[d] to go to Israel.”                                     J.A.

                                                  99
3901.        In    these    circumstances,            application     of    the   terrorism

enhancement to Yaghi was supported by a preponderance of the

evidence.

        As with Hassan and Yaghi, the district court made detailed

factual      findings        with    respect          to   the    application       of     the

terrorism         enhancement       to     Sherifi.          In     assessing     Sherifi’s

motives, the court found particular importance in his “return to

the    United      States    [from       Kosovo]      in   2009     with   the    intent    to

solicit funds and personnel” to support the mujahideen.                                    See

J.A. 3853.          The court explained that Sherifi hoped “that he

would be able to secure farmland from which to launch various

challenges against military occupation or intervention.”                                   Id.

Like Hassan and Yaghi, Sherifi had developed a relationship with

Boyd    on    the    basis    of    their       shared      “goal    of    waging    violent

jihad.”           Sherifi    Sentencing         Opinion      3    n.5.      Sherifi       also

developed         relationships          with    coconspirator        Subasic       and    the

notorious Serbian terrorist Asllani.                       The court credited each of

those relationships, as well as Sherifi’s participation in the

firearms training conducted in Caswell County, his receipt of

$15,000 to support the mujahideen, and his “efforts to convert

[Sergeant] Weeks,” as evidence of Sherifi’s specific intent to

intimidate, coerce, or retaliate against government.                                See id.

Those findings, which are not clearly erroneous, support the

court’s application of the terrorism enhancement to Sherifi.

                                                100
                                               2.

      The only other sentencing challenge lodged by Hassan, who

insists      that     he     was    the    least      culpable      of    the   defendants,

relates to the district court’s refusal to award him a four-

level      minimal     participant         reduction        under     Guidelines    section

3B1.2(a).         We have evaluated Hassan’s contention of error on

that point, and we are satisfied that the court did not clearly

err in denying Hassan’s request.                      See United States v. Powell,

680 F.3d 350, 358 (4th Cir. 2012).                     In a conspiracy prosecution,

a minimal participant reduction is not automatically awarded to

the     least     culpable         conspirator.             To   be      entitled   to      the

reduction,        a   defendant        must    show    by    a   preponderance         of   the

evidence that his role in the offense of conviction “makes him

substantially less culpable than the average participant.”                                  See

id.   at    358-59         (internal      quotation     marks       omitted).       Although

Hassan      may       have      been       less      active      than      many     of      his

coconspirators, he has failed to establish that he was a minimal

participant.          Thus, the court’s ruling to that effect was not

clearly erroneous, and is not to be disturbed.

                                               3.

      Turning         to    Yaghi    and      Sherifi’s       contentions       that     their

sentences were substantively unreasonable, we review for abuse

of discretion a challenge to the reasonableness of a sentence.

See United States v. Susi, 674 F.3d 278, 282 (4th Cir. 2012).

                                               101
If, as here, there is “no significant procedural error, then we

consider the substantive reasonableness of the sentence imposed,

taking into account the totality of the circumstances, including

the extent of any variance from the Guidelines range.”                                     Id.

(internal quotation marks omitted).                   As a general rule, “[w]e

apply a presumption of reasonableness to a sentence within or

below a properly calculated guidelines range.”                      United States v.

Yooho Weon, 722 F.3d 583, 590 (4th Cir. 2013).

       Yaghi maintains that his aggregate sentence of 380 months

is    unreasonably       harsh,    and    particularly      so     in    light        of    his

difficult childhood and his peaceful nature.                       Before sentencing

Yaghi,    the    court     considered      the   contents     of    his        Presentence

Report, resolved his objections thereto, and properly calculated

his    advisory     Guidelines       range.         The   court         then    carefully

evaluated each of the 18 U.S.C. § 3553(a) factors.                        In so doing,

the    court     weighed     the    nature    and    circumstances             of    Yaghi’s

offenses of conviction, the need for the sentence imposed, and

his    history    and     characteristics.          The    court        emphasized         the

seriousness        of      Yaghi’s       conspiracy       convictions               and    his

“escalating      contact     with    the   state    criminal       justice           system,”

explaining that such conduct showed his “disregard for liberty

and property rights of others,” and his readiness to “resort to

force.”          See     Yaghi      Sentencing      Opinion        8.           In        these

circumstances, the court did not act unreasonably, nor did it

                                           102
abuse    its   discretion.       Yaghi’s    challenge   to     the      substantive

reasonableness     of    his    aggregate    sentence     of      380    months   is

therefore rejected.

     Finally, like Yaghi, Sherifi maintains that his aggregate

sentence of 540 months is substantively unreasonable.                      Notably,

Sherifi does not challenge the reasonableness of the consecutive

sentence of 360 months imposed on his two firearms offenses —

Counts Four (60 months) and Eight (300 months).                         Rather, he

contends that, because 360 months for those two convictions is

adequate punishment and serves as a sufficient deterrent, the

court    should    not   have     imposed    any   additional           consecutive

sentences on his conspiracy convictions.                Prior to sentencing

Sherifi, the court properly calculated the advisory Guidelines

ranges for each of his offenses of conviction.                          Then, after

assessing Sherifi’s background and his role in the offenses, the

court imposed sentences on the conspiracy offenses that were

substantially below those authorized by statute and recommended

by the Guidelines.        In these circumstances, the court did not

abuse its discretion in its sentencing of Sherifi, and we are

unable    to   disturb   its    sentencing    decisions      on    the    basis   of

substantive unreasonableness.




                                      103
                                V.

     Pursuant   to   the   foregoing,   we   reject   the    various

contentions of error presented by the appellants and affirm the

judgments of the district court.

                                                            AFFIRMED




                               104